Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 1 of 42




    EXHIBIT A
                  Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 2 of 42



                                             United States Bankruptcy Court
                                                    Western District of New York                                                                            Voluntary Petition
   Name of Debtor (if individual, enter Last, First, Middle):                                          Name of Joint Debtor(Spouse)(Last, First, Middle):
    Hoefert, Darcy M.


  All Other Names used by the Debtor in the last 8 years                                               All Other Names used by the Joint Debtor in the last 8 years
 (include married, maiden, and trade names):                                                          (include married, maiden, and trade names):




  Last four digits of Soc. Sec. or Individual-Taxpayer I.D.(ITIN) No./Complete EIN Last four digits of Soc. Sec. or Individual-Taxpayer I.D.(ITIN)No./Complete EIN
 (if more than one, state all)                                                     (if more than one,state all)
    xxx-xx-7258
  Street Address of Debtor(No. and Street, City, and State):                        Street Address of Joint Debtor(No. and Street, City, and State):
   253 Payne Ave.
    North Tonawanda, NY
                                                                        ZIP Code                                                                        ZIP Code
                                                                    1 14120                                                                          I
 County of Residence or of the Principal Place of Business:                         County of Residence or of the Principal Place of Business:
    Niagara
  Mailing Address of Debtor (if different from street address):                                        Mailing Address of Joint Debtor (if different from street address):


                                                                                     ZIP Code                                                                                      ZIP Code

 Location of Principal Assets of Business Debtor
(if different from street address above):


                   Type of Debtor                                  Nature of Business                                            Chapter of Bankruptcy Code Under Which
                 (Fonn of Organization)                              (Check one box)                                                the Petition is Filed (Check one box)
                   (Check one box)                        0 Health Care Business                              •Chapter 7
                                                          ❑ Single Asset Real Estate as defined
                                                          0                                                   0 Chapter 9                      0 Chapter 15 Petition for Recognition
•Individual (includes Joint Debtors)                        in 11 U.S.C. § 101 (51B)
                                                                                                              0 Chapter 11                       of a Foreign Main Proceeding
 See Exhibit D on page 2 ofthisform.                      0 Railroad
                                                          0 Stockbroker                                       0 Chapter 12                     0 Chapter 15 Petition for Recognition
 0 Corporation (includes LLC and LLP)
                                                          0 Commodity Broker                                  0 Chapter 13                       of a Foreign Nonmain Proceeding
 0 Partnership
                                                          0 Clearing Bank
 0 Other (If debtor is not one of the above entities,     0 Other                                                                                Nature of Debts
   check this box and state type of entity below.)
                                                                  Tax-Exempt Entity                                                               (Check one box)
                                                                (Check box, if applicable)                      111 Debts are primarily consumer debts,             0 Debts are primarily
                                                          0 Debtor is a tax-exempt organization                     defined in 11 U.S.C. § 101(8) as                   business debts.
                                                            under Title 26 of the United States                    "incurred by an individual primarily for
                                                            Code (the Internal Revenue Code).                       a personal, family, or household purpose."
                         Filing Fee(Check one box)                                                    Check one box:                 Chapter 11 Debtors
•Full Filing Fee attached                                                                               0 Debtor is a small business debtor as defined in 11 U.S.C. § 101(51D).
                                                                                                        0 Debtor is not a small business debtor as defined in 11 U.S.C. § 101(51 D).
 0 Filing Fee to be paid in installments (applicable to individuals only). Must                       Check if:
    attach signed application for the court's consideration certifying that the debtor
    is unable to pay fee except in installments. Rule 1006(b). See Official Fonn 3A.                    0 Debtor's aggregate noncontingent liquidated debts (excluding debts owed
                                                                                                            to insiders or affiliates) are less than $2,190,000.
 0 Filing Fee waiver requested (applicable to chapter 7 individuals only). Must                       Check all applicable boxes:
   attach signed application for the court's consideration. See Official Form 3B,
                                                                                                        0 A plan is being filed with this petition.
                                                                                                        0 Acceptances of the plan were solicited prepetition from one or more
                                                                                                            classes of creditors, in accordance with 11 U.S.C. § 1126(b).
Statistical/Administrative Information                                                                                                          THIS SPACE IS FOR COURT USE ONLY
0 Debtor estimates that funds will be available for distribution to unsecured creditors.
•Debtor estimates that, after any exempt property is excluded and administrative expenses paid,
   there will be no funds available for distribution to unsecured creditors.
Estimated Number of Creditors
  •           0          0           0          0           0          0         0        0                                0
    1-         50-       100-        200-        1,000-      5,001-     10,001-   25,001- 50,001-                           OVER
   49          99        199         999         5,000       10,000     25,000    50,000  100,000                           100,000
Estimated Assets
 •           0                 0             0          0            0             0             0            0            0
    $0 to         $50,001 to   $100,001 to   $500,001   $1,000,001   $10,000,001   $50,000,001   $100,000,001 $500,000,001 More than
    $50,000       $100,000     $500,000      to $1      to $10       to $50        to $100       to $500      to $1 billion $I billion
                                             million    million      million       million       million
Estimated Liabilities
  •              0             0             0          0            0             0             0            0            0
    $0 to       $50,001 to $100,001 to $500,001    $1,000,001 $10,000,001          $50,000,001   $100,000,001 $500,000,001 More than
    $50,000     $100,000   $500,000    to $1       to $10     to $50               to $100       to $500      to $1 billion $1 billion
              c      _ 1 00 107            licivm Kmillion rmiilion
                                      7                                    riimiknnlifilinn rntrrrri (11/11-1/(11 1 7.11(1.1 7                                      nrer " A -:-
                                                                          Document       Page 1 of 41
               Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 3 of 42

B1 (Official Form 11(1/08                                                                                                                                             Pa e 2
                                                                                     Name of Debtor(s):
 Voluntary Petition                                                                    Hoefert, Darcy M.
(This page must be completed andfiled in every case)
                             All Prior Bankruptcy Cases Filed Within Last 8 Years (If more than two, attach additional sheet)
 Location                                                                 Case Number:                          Date Filed:
 Where Filed: - None -
 Location                                                                            Case Number:                                 Date Filed:
 Where Filed:
           Pending Bankruptcy Case Filed by any Spouse,Partner, or Affiliate of this Debtor (If more than one, attach additional sheet)
 Name of Debtor:                                                    Case Number:                          Date Filed:
  - None -
 District:                                                          Relationship:                         Judge:

                                    Exhibit A                                                                                 Exhibit B
                                                                                       (To be completed if debtor is an individual whose debts are primarily consumer debts.)
 (To be completed if debtor is required to file periodic reports (e.g.,                I,the attorney for the petitioner named in the foregoing petition, declare that I
 forms 10K and 10Q) with the Securities and Exchange Commission                        have informed the petitioner that[he or she] may proceed under chapter 7, 11,
  pursuant to Section 13 or 15(d)ofthe Securities Exchange Act of 1934                  12, or 13 of title 11, United States Code, and have explained the relief available
  and is requesting relief under chapter 11.)                                          under each such chapter. I further certify that I delivered to the debtor the notice
                                                                                       required by 11 U.S.C. §342(b).
   0 Exhibit A is attached and made a part of this petition.                           X /s/ David F. Butterini                                  March 3, 2009
                                                                                        Signature of Attorney for Debtor(s)                     (Date)
                                                                                         David F. Butterini

                                                                              Exhibit C
 Does the debtor own or have possession of any property that poses or is alleged to pose a threat of imminent and identifiable harm to public health or safety?
  El Yes, and Exhibit C is attached and made a part of this petition.
 •No.

                                                                        Exhibit D
(To be completed by every individual debtor. If a joint petition is filed, each spouse must complete and attach a separate Exhibit D.)
   1111 Exhibit D completed and signed by the debtor is attached and made a part ofthis petition.
 If this is a joint petition:
   ID Exhibit D also completed and signed by the joint debtor is attached and made a part of this petition.

                                                    Information Regarding the Debtor - Venue
                                                            (Check any applicable box)
        •         Debtor has been domiciled or has had a residence, principal place of business, or principal assets in this District for 180
                  days immediately preceding the date ofthis petition or for a longer part of such 180 days than in any other District.
         0        There is a bankruptcy case concerning debtor's affiliate, general partner, or partnership pending in this District.
          El     Debtor is a debtor in a foreign proceeding and has its principal place of business or principal assets in the United States in
                 this District, or has no principal place of business or assets in the United States but is a defendant in an action or
                 proceeding [in a federal or state court] in this District, or the interests of the parties will be served in regard to the relief
                 sought in this District.
                                      Certification by a Debtor Who Resides as a Tenant of Residential Property
                                                             (Check all applicable boxes)
         0       Landlord has a judgment against the debtor for possession of debtor's residence.(If box checked, complete the following.)


                                   (Name of landlord that obtained judgment)




                                   (Address of landlord)

          13     Debtor claims that under applicable nonbankruptcy law,there are circumstances under which the debtor would be permitted to cure
                 the entire monetary default that gave rise to the judgment for possession, after the judgment for possession was entered, and
         1:1     Debtor has included in this petition the deposit with the court of any rent that would become due during the 30-day period
                 after the filing of the petition.
         121     Debtor certifies that he/she has served the Landlord with this certification.(11 U.S.C. § 362(1)).
          r*n rsrs 1 (O 111770 AA 11/              nAls 1    Cil"ri fl•Z/IV2/(10 =ntrarnri 11211121(10 10.1'10.17 rIncr. It/I.-Ain                               ••



                                                               Document               Page 2 of 41
                Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 4 of 42


BI (Official Form 1)(1/08)                                                                                                                                               Page 3
                                                                                           Name of Debtor(s):
 Voluntary Petition                                                                          Hoefert, Darcy M.
(This page must be completed andfiled in every case)
                                                                                    Signatures
                   Signature(s) of Debtor(s)(Individual/Joint)                                                Signature of a Foreign Representative
      I declare under penalty of perjury that the information provided in this               I declare under penalty of perjury that the information provided in this petition
      petition is true and correct.                                                          is true and correct,that I am the foreign representative of a debtor in a foreign
     [If petitioner is an individual whose debts are primarily consumer debts and            proceeding, and that I am authorized to file this petition.
      has chosen to file under chapter 7]I am aware that I may proceed under
      chapter 7, 11, 12, or 13 of title 11, United States Code, understand the relief       (Check only one box.)
      available under each such chapter, and choose to proceed under chapter 7.                  I request relief in accordance with chapter 15 of title 11. United States Code.
     [If no attorney represents me and no bankruptcy petition preparer signs the                 Certified copies of the documents required by 11 U.S.C. §1515 are attached.
      petition] I have obtained and read the notice required by 11 U.S.C. §342(b).
                                                                                            o Pursuant to 11 U.S.C. §1511,I request relief in accordance with the chapter
     I request relief in accordance with the chapter of title 11, United States Code,         of title 11 specified in this petition. A certified copy of the order granting
     specified in this petition.                                                              recognition of the foreign main proceeding is attached.


 X /s/ Darcy M. Hoefert
                                                                                           x
                                                                                               Signature of Foreign Representative
   Signature of Debtor Darcy M. Hoefert

 X                                                                                             Printed Name of Foreign Representative
      Signature of Joint Debtor
                                                                                               Date
      Telephone Number (If not represented by attorney)
                                                                                                   Signature of Non-Attorney Bankruptcy Petition Preparer
       March 3, 2009
                                                                                               I declare under penalty of perjury that:(1)I am a bankruptcy petition
      Date                                                                                     preparer as defined in 11 U.S.C. § 110;(2)I prepared this document for
                                                                                               compensation and have provided the debtor with a copy of this document
                               Signature of Attorney*                                          and the notices and information required under 11 U.S.C. §§ 110(b),
                                                                                               1 10(h), and 342(b); and,(3)if rules or guidelines have been promulgated
                                                                                               pursuant to 11 U.S.C. § 110(h) setting a maximum fee for services
 X Is/ David F. Butterini
                                                                                               chargeable by bankruptcy petition preparers, I have given the debtor notice
  Signature of Attorney for Debtor(s)                                                          ofthe maximum amount before preparing any document for filing for a
      David F. Butterini                                                                       debtor or accepting any fee from the debtor, as required in that section.
                                                                                               Official Form 19 is attached.
     Printed Name of Attorney for Debtor(s)
      David F. Butterini, Esq.
                                                                                               Printed Name and title, if any, of Bankruptcy Petition Preparer
     Finn Name
      2746 Delaware Ave.
      Buffalo, NY 14217                                                                        Social-Security number(If the banlcrutpcy petition preparer is not
                                                                                               an individual, state the Social Security number ofthe officer,
                                                                                               principal, responsible person or partner of the bankruptcy petition
     Address                                                                                   preparer.)(Required by 11 U.S.C. § 110.)


                      Email: davidfbutterini@adelphia.net
      716-877-4490 Fax: 716-877-6469
     Telephone Number
       March 3, 2009
                                                                                               Address
     Date
     *In a case in which § 707(b)(4)(D)applies, this signature also constitutes a
     certification that the attorney has no knowledge after an inquiry that the            x
     information in the schedules is incorrect.
                                                                                               Date
                Signature of Debtor (Corporation/Partnership)
                                                                                               Signature of Bankruptcy Petition Preparer or officer, principal, responsible
     I declare under penalty of perjury that the information provided in this                  person,or partner whose Social Security number is provided above.
     petition is true and correct, and that I have been authorized to file this petition
     on behalf of the debtor.                                                                  Names and Social-Security numbers of all other individuals who prepared or
                                                                                               assisted in preparing this document unless the bankruptcy petition preparer is
     The debtor requests relief in accordance with the chapter of title 11, United             not an individual:
     States Code,specified in this petition.

 x
     Signature of Authorized Individual
                                                                                               If more than one person prepared this document, attach additional sheets
                                                                                               conforming to the appropriate official form for each person.
     Printed Name of Authorized Individual
                                                                                              A bankruptcy petition preparer'sfailure to comply with the provisions of
     Title of Authorized Individual                                                           title 11 and the Federal Rules ofBankruptcy Procedure may result in
                                                                                             fines or imprisonment or both 11 U.S.C. §110; 18 U.S.C. §156.

     Date
            Cacc 1 00 10778 MJK                        Doc 1        rilod 02/03/00 Entorod 08/03/0012:00'17 Deco Main
                                                                   Document      Page 3 of 41
              Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 5 of 42




B 1D(Official Form 1, Exhibit D)(12/08)
                                                               United States Bankruptcy Court
                                                                      Western District of New York
  In re      Darcy M. Hoofed                                                                         Case No.
                                                                                   Debtor(s)         Chapter    7



                   EXHIBIT D - INDIVIDUAL DEBTOR'S STATEMENT OF COMPLIANCE WITH
                                   CREDIT COUNSELING REQUIREMENT

       Warning: You must be able to check truthfully one of the five statements regarding credit
counseling listed below. If you cannot do so, you are not eligible to file a bankruptcy case,and the court
can dismiss any case you do file. If that happens, you will lose whatever filing fee you paid, and your
creditors will be able to resume collection activities against you. If your case is dismissed and you file
another bankruptcy case later, you may be required to pay a second filing fee and you may have to take
extra steps to stop creditors' collection activities.

       Every individual debtor mustfile this Exhibit D. Ifajointpetition isfiled, each spouse must complete
andfile a separate Exhibit D. Check one ofthefive statements below and attach any documents as directed.

        •1. Within the 180 days before the filing of my bankruptcy case, I received a briefing from a credit
counseling agency approved by the United States trustee or bankruptcy administrator that outlined the
opportunities for available credit counseling and assisted me in performing a related budget analysis, and I have
a certificate from the agency describing the services provided to me. Attach a copy ofthe cert cate and a copy
ofany debt repayment plan developed through the agency.

        02. Within the 180 days before the filing of my bankruptcy case, I received a briefing from a credit
counseling agency approved by the United States trustee or bankruptcy administrator that outlined the
opportunities for available credit counseling and assisted me in performing a related budget analysis, but I do
not have a certificate from the agency describing the services provided to me. You mustfile a copy ofa
certificatefrom the agency describing the services provided to you and a copy ofany debt repayment plan
developed through the agency no later than 15 days after your bankruptcy case isfiled.

       03. I certify that I requested credit counseling services from an approved agency but was unable to
obtain the services during the five days from the time I made my request, and the following exigent
circumstances merit a temporary waiver ofthe credit counseling requirement so I can file my bankruptcy case
now.[Summarize exigent circumstances here]

       If your certification is satisfactory to the court, you must still obtain the credit counseling briefing
within the first 30 days after you file your bankruptcy petition and promptly file a certificate from the
agency that provided the counseling, together with a copy of any debt management plan developed
through the agency. Failure to fulfill these requirements may result in dismissal of your case. Any
extension of the 30-day deadline can be granted only for cause and is limited to a maximum of 15 days.
Your case may also be dismissed if the court is not satisfied with your reasons for filing your bankruptcy
case without first receiving a credit counseling briefing.


Software Copyright(c)1996-2009 Best Case Solutions - Evanston, IL -(800)492-8037                                        Best Case Bankruptcy




          Case 1-09-10778-MJK                           Doc 1        Filed 03/03/09 Entered 03/03/09 12:09:17       Desc Main
                                                                    Document     Page 4 of 41
                Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 6 of 42




 B 1D(Official Form 1, Exhibit D)(12/08)- Cont.

        ❑4. I am not required to receive a credit counseling briefing because of:[Check the applicable
 statement.][Must be accompanied by a motionfor determination by the court.]
                ❑Incapacity.(Defined in 11 U.S.C. § 109(h)(4) as impaired by reason of mental illness or mental
        deficiency so as to be incapable of realizing and making rational decisions with respect to financial
        responsibilities.);
                ❑Disability.(Defined in 11 U.S.C. § 109(h)(4) as physically impaired to the extent of being
        unable, after reasonable effort, to participate in a credit counseling briefing in person, by telephone, or
        through the Internet.);
                ❑Active military duty in a military combat zone.

        ❑5. The United States trustee or bankruptcy administrator has determined that the credit counseling
 requirement of 11 U.S.C. § 109(h) does not apply in this district.

              I certify under penalty of perjury that the information provided above is true and correct.

  Signature of Debtor:                           /s/ Darcy M. Hoefert
                                                 Darcy M. Hoefert
 Date: March 3,2009




Software Copyright(c) 1996-2009 Best Case Solutions - Evanston, IL -(800)492-8037                                            Best Case Bankruptcy




           Case 1-09-10778-MJK                                Doc 1          Filed 03/03/09 Entered 03/03/09 12:09:17   Desc Main
                                                                            Document     Page 5 of 41
                   Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 7 of 42


  B6 Summary (Official Form 6 - Summary)(12/07)



                                                                      United States Bankruptcy Court
                                                                            Western District of New York
   In re           Darcy M. Hoefert                                                                                 Case No.
                                                                                            Debtor
                                                                                                                    Chapter                7




                                                                        SUMMARY OF SCHEDULES
      Indicate as to each schedule whether that schedule is attached and state the number of pages in each. Report the totals from Schedules A,
      B,D,E,F, I, and J in the boxes provided. Add the amounts from Schedules A and B to determine the total amount ofthe debtor's assets.
      Add the amounts of all claims from Schedules D,E,and F to determine the total amount ofthe debtor's liabilities. Individual debtors must
      also complete the "Statistical Summary of Certain Liabilities and Related Data" ifthey file a case under chapter 7, 11, or 13.



            NAME OF SCHEDULE                                ATTACHED             NO.OF           ASSETS                LIABILITIES         OTHER
                                                            (YES/NO)             SHEETS

 A - Real Property                                                    Yes           1                        0.00


 B - Personal Property                                                Yes          3                    3,308.00


 C - Property Claimed as Exempt                                       Yes           1


 D - Creditors Holding Secured Claims                                 Yes          1                                               0.00

E - Creditors Holding Unsecured                                       Yes          1                                               0.00
    Priority Claims (Taal of Claims ea Schedule E)
F - Creditors Holding Unsecured                                   Yes              6                                           10,220.23
    Nonpriority Claims
G - Executory Contracts and                                       Yes              1
   Unexpired Leases

H - Codebtors                                                     Yes              1

I - Current Income ofIndividual                                   Yes              1                                                              2,253.00
    Debtor(s)
J - Current Expenditures ofIndividual                             Yes              1                                                              2,287.00
    Debtor(s)

   Total Number of Sheets of ALL Schedules                                         17


                                                                             Total Assets               3,308.00


                                                                                              Total Liabilities               10,220.23




              Case 1-09-10778-MJK                              Doc
                                                                49 1
Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL -(800)  03 Filed 03/03/09 Entered 03/03/09 12:09:17 Desc Best
                                                                                                                       MainCase Bankniptcy
                                                                  2-8 7Document Page 6 of 41
                   Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 8 of 42


  Form 6 - Statistical Summary (12/07)



                                                                  United States Bankruptcy Court
                                                                        Western District of New York
   In re          Darcy M. Hoefert                                                                                 Case No.
                                                                                          Debtor
                                                                                                                   Chapter                7



              STATISTICAL SUMMARY OF CERTAIN LIABILITIES AND RELATED DATA (28 U.S.C.§ 159)
           If you are an individual debtor whose debts are primarily consumer debts, as defined in § 101(8) of the Bankruptcy Code(11 U.S.C.§ 101(8)), filing
           a case under chapter 7, 11 or 13, you must report all information requested below.

              0 Check this box if you are an individual debtor whose debts are NOT primarily consumer debts. You are not required to
                report any information here.

           This information is for statistical purposes only under 28 U.S.C.§ 159.
           Summarize the following types of liabilities, as reported in the Schedules, and total them.


             Type of Liability                                                                     Amount

            Domestic Support Obligations (from Schedule E)                                                     0.00

            Taxes and Certain Other Debts Owed to Governmental Units
           (from Schedule E)                                                                                   0.00

            Claims for Death or Personal Injury While Debtor Was Intoxicated
           (from Schedule E)(whether disputed or undisputed)                                                   0.00

            Student Loan Obligations (from Schedule F)                                                         0.00

            Domestic Support, Separation Agreement, and Divorce Decree
            Obligations Not Reported on Schedule E                                                             0.00

            Obligations to Pension or Profit-Sharing, and Other Similar Obligations
           (from Schedule F)                                                                                   0.00

                                                                                  TOTAL                        0.00


            State the following:

            Average Income(from Schedule I, Line 16)                                                        2,253.00

            Average Expenses(from Schedule J, Line 18)                                                      2,287.00

            Current Monthly Income (from Form 22A Line 12; OR,
            Form 22B Line 11; OR,Form 22C Line 20)                                                          2,509.00


            State the following:
             . Total from Schedule D,"UNSECURED PORTION,IF ANY"
                column                                                                                                                0.00

            2. Total from Schedule E,"AMOUNT ENTITLED TO PRIORITY"
                column                                                                                         0.00

            3. Total from Schedule E,"AMOUNT NOT ENTITLED TO
                PRIORITY,IF ANY" column                                                                                               0.00

           4. Total from Schedule F                                                                                             10,220.23

           5. Total of non-priority unsecured debt(sum of I, 3, and 4)                                                          10,220.23




              Case 1-09-10778-MJK                             Doc 1
Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL -(800)492-8037
                                                                               Filed 03/03/09 Entered 03/03/09 12:09:17         Desc Best
                                                                                                                                      MainCase Bankruptcy
                                                                              Document     Page 7 of 41
               Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 9 of 42


 136A (Official Form 6A)(12/07)




  In re        Darcy M. Hoefert                                                                            Case No.
                                                                              Debtor

                                                  SCHEDULE A - REAL PROPERTY
        Except as directed below, list all real property in which the debtor has any legal, equitable, or future interest, including all property owned as a
cotenant, community property, or in which the debtor has a life estate. Include any property in which the debtor holds rights and powers exercisable for
the debtor's own benefit. Ifthe debtor is married, state whether husband, wife, both, or the marital community own the property by placing an "H," "W,"
"J," or "C" in the column labeled "Husband, Wife, Joint, or Community." If the debtor holds no interest in real property, write "None" under
"Description and Location of Property."
        Do not include interests in executory contracts and unexpired leases on this schedule. List them in Schedule G - Executory Contracts and
Unexpired Leases.
        If an entity claims to have a lien or hold a secured interest in any property, state the amount ofthe secured claim. See Schedule D.If no entity
claims to hold a secured interest in the property, write "None" in the column labeled "Amount of Secured Claim." Ifthe debtor is an individual or
if a joint petition is filed, state the amount of any exemption claimed in the property only in Schedule C - Property Claimed as Exempt.

                                                                                               Husband,    Current Value of
                                                                   Nature of Debtor's           Wife,     Debtor's Interest in              Amount of
              Description and Location of Property                 Interest in Property         Joint, or  Property, without               Secured Claim
                                                                                              Community Deducting  any Secured
                                                                                                          Claim or Exemption




                     None




                                                                                                Sub-Total >                   0.00        (Total ofthis page)

                                                                                                     Total >                  0.00
 0    continuation sheets attached to the Schedule of Real Property
                                                                                                (Report also on Summary of Schedules)
              Case 1-09-10778-MJK Doc 1 Filed 03/03/09 Entered 03/03/09 12:09:17
Copyright(c) 1996-2009 - Best Case Solutions - Evanston, IL -(800)492-8037
                                                                                                                                 Desc Best
                                                                                                                                       MainCase Bankruptcy
                                                                           Document Page 8 of 41
               Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 10 of 42


 B6B (Official Form 6B)(12/07)




  In re        Darcy M. Hoefert                                                                                 Case No.
                                                                                     Debtor


                                                  SCHEDULE B - PERSONAL PROPERTY
    Except as directed below, list all personal property of the debtor of whatever kind. If the debtor has no property in one or more ofthe categories, place
an "x" in the appropriate position in the column labeled "None." If additional space is needed in any category, attach a separate sheet properly identified
with the case name, case number, and the number of the category. If the debtor is married, state whether husband, wife, both, or the marital community
own the property by placing an "H," "W," "J," or "C" in the column labeled "Husband, Wife, Joint, or Community." If the debtor is an individual or a joint
petition is filed, state the amount of any exemptions claimed only in Schedule C - Property Claimed as Exempt.
    Do not list interests in executory contracts and unexpired leases on this schedule. List them in Schedule G - Executory Contracts and
Unexpired Leases.
Ifthe property is being held for the debtor by someone else, state that person's name and address under "Description and Location of Property."
If the property is being held for a minor child, simply state the child's initials and the name and address ofthe child's parent or guardian, such as
"A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).
                                                    N                                                                Husband,         Current Value of
               Type of Property                     0                    Description and Location of Property         Wife,     Debtor's Interest in Property,
                                                    N                                                                 Joint, or    without Deducting any
                                                    E                                                               Community Secured Claim or Exemption

 1.   Cash on hand                                      Pocket money                                                                                 20.00

 2.   Checking, savings or other financial              Citizens Bank                                                                              113.00
      accounts, certificates of deposit, or             Checking
      shares in banks, savings and loan,
      thrift, building and loan, and
      homestead associations, or credit
      unions, brokerage houses, or
      cooperatives.

 3.   Security deposits with public                 X
      utilities, telephone companies,
      landlords, and others.

 4.   Household goods and furnishings,                  Furniture (all ordinary)                                                                   425.00
      including audio, video, and
      computer equipment.

 5.   Books, pictures and other art                 X
      objects, antiques, stamp, coin,
      record, tape, compact disc, and
      other collections or collectibles.

6.    Wearing apparel.                                  Clothing                                                                                   250.00

 7.   Furs and jewelry.                             X

8.    Firearms and sports, photographic,            X
      and other hobby equipment.

9. Interests in insurance policies.                 X
   Name insurance company ofeach
   policy and itemize surrender or
   refund value ofeach.

 10. Annuities. Itemize and name each              X
     issuer.




                                                                                                                        Sub-Total >             808.00
                                                                                                            (Total of this page)

 2     continuation sheets attached to the Schedule of Personal Property
            Case 1-09-10778-MJK                      Doc 1
Copyright(c) 1996-2009 - Best Case Solutions - Evanston, IL -(800)
                                                                   Filed 03/03/09 Entered 03/03/09 12:09:17                           Desc Best
                                                                                                                                            Main
                                                                                                                                               Case Bankruptcy
                                                                               Page 9 of 41
                                                                  492-8037Document
                 Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 11 of 42


 B6B (Official Form 6B)(12/07) - Cont.




  In re          Darcy M. Hoefert                                                                                     Case No.
                                                                                          Debtor

                                                         SCHEDULE B - PERSONAL PROPERTY
                                                                                (Continuation Sheet)

                                                           N                                                               Husband,         Current Value of
                                                           0                                                                Wife,     Debtor's Interest in Property,
                 Type of Property                                              Description and Location of Property         Joint, or    without Deducting any
                                                           N
                                                           E                                                              Community Secured Claim or Exemption

 1 1. Interests in an education IRA as                     X
      defined in 26 U.S.C. § 530(b)(1)or
      under a qualified State tuition plan
      as defined in 26 U.S.C. § 529(b)(1).
      Give particulars. (File separately the
      record(s) of any such interest(s).
      1 1 U.S.C. § 521(c).)

 12. Interests in IRA, ERISA, Keogh, or                    X
     other pension or profit sharing
     plans. Give particulars.

 13. Stock and interests in incorporated                   X
     and unincorporated businesses.
     Itemize.

 14. Interests in partnerships or joint                    X
     ventures. Itemize.

 15. Government and corporate bonds                        X
     and other negotiable and
     nonnegotiable instruments.

 16. Accounts receivable.                                  X

 17. Alimony, maintenance, support, and                    X
     property settlements to which the
     debtor is or may be entitled. Give
     particulars.

 18. Other liquidated debts owed to debtor X
     including tax refunds. Give particulars.


 19. Equitable or future interests, life                   X
     estates, and rights or powers
     exercisable for the benefit of the
     debtor other than those listed in
     Schedule A - Real Property.

 20. Contingent and noncontingent                          X
     interests in estate of a decedent,
     death benefit plan, life insurance
     policy, or trust.

21. Other contingent and unliquidated                      X
    claims of every nature, including
    tax refunds, counterclaims of the
    debtor, and rights to setoff claims.
    Give estimated value of each.


                                                                                                                              Sub-Total >                   0.00
                                                                                                                  (Total of this page)

Sheet 1 of 2 continuation sheets attached
to the Schedule of Personal Property
              Case 1-09-10778-MJK                            Doc 1         Filed 03/03/09 Entered 03/03/09 12:09:17                         Desc Best
                                                                                                                                                  MainCase Bankruptcy
Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL -(800)492-8031—
                                                                         uocument      Page 10 of 41
              Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 12 of 42


 B6B (Official Form 6B)(12/07)- Cont.




  In re        Darcy M. Hoefert                                                                      Case No.
                                                                        Debtor


                                            SCHEDULE B - PERSONAL PROPERTY
                                                               (Continuation Sheet)

                                            N                                                             Husband,         Current Value of
              Type of Property              0                 Description and Location of Property          Wife,    Debtor's Interest in Property,
                                            N                                                              Joint, or    without Deducting any
                                            E                                                            Community Secured Claim or Exemption

 22. Patents, copyrights, and other          X
     intellectual property. Give
     particulars.

 23. Licenses, franchises, and other        X
     general intangibles. Give
     particulars.

 24. Customer lists or other compilations   X
     containing personally identifiable
     information (as defined in 11 U.S.C.
     § 101(41A)) provided to the debtor
     by individuals in connection with
     obtaining a product or service from
     the debtor primarily for personal,
     family, or household purposes.

 25. Automobiles, trucks, trailers, and         1999 Ford Windstar                                                                      2,500.00
     other vehicles and accessories.            (purchased in 01/09 for $3,000.00 via 2008 tax
                                                 refund;
                                                terms: cash: $2,500.00 + $500.00 for trade-in on
                                                1998 Dodge Caravan w blown transmission).

 26. Boats, motors, and accessories.        X

27. Aircraft and accessories.               X

28. Office equipment, furnishings, and      X
    supplies.

29. Machinery, fixtures, equipment, and     X
    supplies used in business.

30. Inventory.                              X

31. Animals.                                X

32. Crops - growing or harvested. Give      X
    particulars.

33. Farming equipment and                   X
    implements.

34. Farm supplies, chemicals, and feed.     X

35. Other personal property of any kind     X
    not already listed. Itemize.




                                                                                                             Sub-Total >             2,500.00
                                                                                                 (Total of this page)
                                                                                                                  Total >            3,308.00
Sheet 2 of 2 continuation sheets attached
to the Schedule of Personal Property                                                                        (Report also on Summary of Schedules)
              Case 1-09-10778-MJK Doc 1 Filed 03/03/09 Entered 03/03/09 12:09:17
Copyright(c) 1996-2009 - Best Case Solutions - Evanston, IL (800)492-8037—
                                                                                                                            Desc Main Bankruptcy
                                                                                                                                  Best Case
                                                                        uocument Page 11 of 41
                Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 13 of 42


  B6C (Official Form 6C)(12/07)




   In re        Darcy M. Hoefert                                                                              Case No.
                                                                                     Debtor

                                       SCHEDULE C - PROPERTY CLAIMED AS EXEMPT
  Debtor claims the exemptions to which debtor is entitled under:                          ❑ Check if debtor claims a homestead exemption that exceeds
 (Check one box)                                                                             $136,875.
  ❑ 11 U.S.C. §522(b)(2)
 •11 U.S.C. §522(b)(3)

                                                                           Specify Law Providing                    Value of           Current Value of
                  Description ofProperty                                      Each Exemption                        Claimed           Property Without
                                                                                                                   Exemption         Deducting Exemption
Cash on Hand
Pocket money                                                       Debtor & Creditor Law § 283(2)                           20.00                     20.00

Checking, Savings, or Other Financial Accounts, Certificates of Deposit
Citizens Bank                                      NYCPLR § 5205(d)(2)                                                    113.00                     113.00
Checking

Household Goods and Furnishings
Furniture (all ordinary)                                           NYCPLR § 5205(a)(5)                                    425.00                     425.00

Wearing Apparel
Clothing                                                           NYCPLR § 5205(a)(5)                                    250.00                     250.00

 Automobiles, Trucks, Trailers, and Other Vehicles
1999 Ford Windstar                                                 Debtor & Creditor Law § 282(1)                        2,400.00                  2,500.00
(purchased in 01/09 for $3,000.00 via 2008 tax
 refund;
terms: cash: $2,500.00 + $500.00 for trade-in on
1998 Dodge Caravan w blown transmission).




                                                                                                     Total:             3,208.00                  3,308.00
   0    contagenetyy_TOehtt9Ocir<lule egoonerty Plaimeed.-ag.
                                                                       a. Fire-a-u-ziur3
 Copyright(c) 1996-2009 - Best Case Solutions - Evanston, IL -(800)492-803L-
                                                                                         Entered 03/03/09 12:09:17                  Desc Best
                                                                                                                                          MainCase
                                                                                                                                                   Bankruptcy
                                                               uocu    ment          Page 12 of 41
                 Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 14 of 42


  B6D (Official Form 6D)(12/07)



     In re        Darcy M. Hoefert                                                                                          Case No.
                                                                                                 Debtor


                                    SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS

     State the name, mailing address, including zip code, and last four digits of any account number of all entities holding claims secured by property of the debtor as of
the date of filing of the petition. The complete account number of any account the debtor has with the creditor is useful to the trustee and the creditor and may be provided
ifthe debtor chooses to do so. List creditors holding all types of secured interests such as judgment liens, garnishments, statutory liens, mortgages, deeds of trust, and
other security interests.
     List creditors in alphabetical order to the extent practicable. If a minor child is a creditor, the child's initials and the name and address of the child's parent or
guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. I007(m). If all secured
creditors will not fit on this page, use the continuation sheet provided.
     If any entity other than a spouse in a joint case may be jointly liable on a claim, place an "X" in the column labeled "Codebtor" ,include the entity on the appropriate
schedule of creditors, and complete Schedule H - Codebtors. If a joint petition is filed, state whether the husband, wife, both ofthem, or the marital community may be
liable on each claim by placing an "H","W","J", or "C" in the column labeled "Husband, Wife, Joint, or Community".
     If the claim is contingent, place an "X" in the column labeled "Contingent". If the claim is unliquidated, place an "X" in the column labeled "Unliquidated". If the
claim is disputed, place an "X" in the column labeled "Disputed".(You may need to place an "X" in more than one of these three columns.)
     Total the columns labeled "Amount of Claim Without Deducting Value of Collateral" and "Unsecured Portion, if Any" in the boxes labeled "Total(s)" on the last
sheet of the completed schedule. Report the total from the column labeled "Amount of Claim" also on the Summary of Schedules and, if the debtor is an individual with
primarily consumer debts, report the total from the column labeled "Unsecured Portion" on the Statistical Summary of Certain Liabilities and Related Data.
• Check this box if debtor has no creditors holding secured claims to report on this Schedule D.
                                                            C   Husband, Wife, Joint, or Community                     C     U   D      AMOUNT OF
             CREDITOR'S NAME                                o                                                          0     N   I
                                                            D   H            DATE CLAIM WAS INCURRED,                  N     L   s        CLAIM
          AND MAILING ADDRESS                               E                                                          T     I   P       WITHOUT            UNSECURED
           INCLUDING ZIP CODE,                              e w                 NATURE OF LIEN, AND                                                         PORTION,IF
                                                            T   J             DESCRIPTION AND VALUE                     N    C u
                                                                                                                             U T        DEDUCTING
          AND ACCOUNT NUMBER                                o c                                                         G    I   E       VALUE OF              ANY
           (See instructions above.)                        R                       OF PROPERTY                         E    D   D
                                                                                  SUBJECT TO LIEN                                      COLLATERAL
                                                                                                                        N    A
                                                                                                                        T    T
Account No.                                                                                                                  E
                                                                                                                             D




                                                                    Value $
Account No.




                                                                    Value $
Account No.




                                                                    Value $
Account No.




                                                                    Value $
                                                                                                                     Subtotal
 0      continuation sheets attached
                                                                                                           (Total of this page)

                                                                                                                       Total                  0.00                     0.00
                                                                                             (Report on Summary of Schedules)

             Case 1-09-10778-MJK                            Doc 1 Filed 03/03/09 Entered 03/03/09 12:09:17
Copyright(c) 1996-2009 -Best Case Solutions - Evanston, IL -(800)492-8037—
                                                                                                                                                Desc Best
                                                                                                                                                      MainCase   Bankruptcy
                                                                 uocument     Page 13 of 41
               Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 15 of 42


 B6E (Official Form 6E)(12/07)




   In re        Darcy M. Hoefert                                                                                          Case No.
                                                                                         Debtor

                   SCHEDULE E - CREDITORS HOLDING UNSECURED PRIORITY CLAIMS
           A complete list of claims entitled to priority, listed separately by type of priority, is to be set forth on the sheets provided. Only holders of unsecured claims entitled
     to priority should be listed in this schedule. In the boxes provided on the attached sheets, state the name, mailing address, including zip code, and last four digits of the
     account number, if any, of all entities holding priority claims against the debtor or the property of the debtor, as of the date of the filing of the petition. Use a separate
     continuation sheet for each type of priority and label each with the type of priority.
           The complete account number of any account the debtor has with the creditor is useful to the trustee and the creditor and may be provided if the debtor chooses to do
     so. If a minor child is a creditor, state the child's initials and the name and address of the child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian."
     Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).
           Ifany entity other than a spouse in a joint case may be jointly liable on a claim, place an "X" in the column labeled "Codebtor," include the entity on the appropriate
     schedule of creditors, and complete Schedule H-Codebtors. If a joint petition is filed, state whether the husband, wife, both of them, or the marital community may be
     liable on each claim by placing an "H," "W," "J," or "C" in the column labeled "Husband, Wife, Joint, or Community." If the claim is contingent, place an "X" in the
     column labeled "Contingent." If the claim is unliquidated, place an "X" in the column labeled "Unliquidated." If the claim is disputed, place an "X" in the column labeled
     "Disputed."(You may need to place an "X" in more than one of these three columns.)
           Report the total of claims listed on each sheet in the box labeled "Subtotals" on each sheet. Report the total of all claims listed on this Schedule E in the box labeled
     "Total" on the last sheet of the completed schedule. Report this total also on the Summary of Schedules.
           Report the total of amounts entitled to priority listed on each sheet in the box labeled "Subtotals" on each sheet. Report the total of all amounts entitled to priority
     listed on this Schedule E in the box labeled "Totals" on the last sheet of the completed schedule. Individual debtors with primarily consumer debts report this total
     also on the Statistical Summary of Certain Liabilities and Related Data.
           Report the total of amounts not entitled to priority listed on each sheet in the box labeled "Subtotals" on each sheet. Report the total of all amounts not entitled to
     priority listed on this Schedule E in the box labeled "Totals" on the last sheet of the completed schedule. Individual debtors with primarily consumer debts report this
     total also on the Statistical Summary of Certain Liabilities and Related Data.

     in Check this box if debtor has no creditors holding unsecured priority claims to report on this Schedule E.

     TYPES OF PRIORITY CLAIMS (Check the appropriate box(es) below if claims in that category are listed on the attached sheets)

     3
     1 Domestic support obligations
        Claims for domestic support that are owed to or recoverable by a spouse, former spouse, or child of the debtor, or the parent, legal guardian, or responsible relative
     ofsuch a child, or a governmental unit to whom such a domestic support claim has been assigned to the extent provided in 11 U.S.C. § 507(a)(1).

     3
     1 Extensions of credit in an involuntary case
         Claims arising in the ordinary course of the debtor's business or financial affairs after the commencement of the case but before the earlier of the appointment of a
     trustee or the order for relief 11 U.S.C. § 507(a)(3).

    El Wages,salaries, and commissions
        Wages, salaries, and commissions, including vacation, severance, and sick leave pay owing to employees and commissions owing to qualifying independent sales
    representatives up to $10,950* per person earned within 180 days immediately preceding the filing of the original petition, or the cessation of business, whichever
    occurred first, to the extent provided in 11 U.S.C. § 507(a)(4).

    ❑ Contributions to employee benefit plans
       Money owed to employee benefit plans for services rendered within 180 days immediately preceding the filing of the original petition, or the cessation of business,
    whichever occurred first, to the extent provided in 11 U.S.C. § 507(a)(5).

    13 Certain farmers and fishermen
       Claims of certain farmers and fishermen, up to $5,400* per farmer or fisherman, against the debtor, as provided in 11 U.S.C. § 507(a)(6).

    3
    1 Deposits by individuals
       Claims of individuals up to $2,425* for deposits for the purchase, lease, or rental of property or services for personal, family, or household use, that were not
    delivered or provided. 11 U.S.C. § 507(a)(7).

    El Taxes and certain other debts owed to governmental units
       Taxes, customs duties, and penalties owing to federal, state, and local governmental units as set forth in 11 U.S.C. § 507(a)(8).

    ID Commitments to maintain the capital of an insured depository institution
       Claims based on commitments to the FDIC,RTC, Director of the Office of Thrift Supervision, Comptroller of the Currency, or Board of Governors of the Federal
    Reserve System, or their predecessors or successors, to maintain the capital of an insured depository institution. 11 U.S.C. § 507 (a)(9).

    El Claims for death or personal injury while debtor was intoxicated
       Claims for death or personal injury resulting from the operation of a motor vehicle or vessel while the debtor was intoxicated from using alcohol, a drug, or
    another substance. 11 U.S.C. § 507(a)(10).




    * Amounts are subject to adjustment on April 1,2010, and every three years thereafter with respect to cases commenced on or after the date of adjustment.

                                                                                cgdgidbn shegts attackd
              Case 1-09-10778-MJK Doc 1 Filed 0
Copyright(c) 1996-2009 - Best Case Solutions - Evanston, IL -(800)492-8037—
                                                                                             Lntered 03/03/09 12:09:17                              Desc Best
                                                                                                                                                          MainCase Bankruptcy
                                                                         uocument        Page 14 of 41
                  Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 16 of 42


  B6F(Official Form 6F)(12/07)




     In re         Darcy M. Hoefert                                                                                       Case No.
                                                                                                Debtor



                 SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
       State the name, mailing address, including zip code, and last four digits of any account number, of all entities holding unsecured claims without priority against the
  debtor or the property of the debtor, as of the date of filing of the petition. The complete account number of any account the debtor has with the creditor is useful to the
  trustee and the creditor and may be provided if the debtor chooses to do so. If a minor child is a creditor, state the child's initials and the name and address of the child's
  parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m). Do not
  include claims listed in Schedules D and E. If all creditors will not fit on this page, use the continuation sheet provided.
       If any entity other than a spouse in a joint case may be jointly liable on a claim, place an "X" in the column labeled "Codebtor," include the entity on the appropriate
  schedule of creditors, and complete Schedule H - Codebtors. If a joint petition is filed, state whether the husband, wife, both of them, or the marital community may be
  liable on each claim by placing an "H," "W," "J," or "C" in the column labeled "Husband, Wife, Joint, or Community."
       If the claim is contingent, place an "X" in the column labeled "Contingent." If the claim is unliquidated, place an "X" in the column labeled "Unliquidated." If the
  claim is disputed, place an "X" in the column labeled "Disputed."(You may need to place an "X" in more than one of these three columns.)
       Report the total of all claims listed on this schedule in the box labeled "Total" on the last sheet of the completed schedule. Report this total also on the Summary of
  Schedules and, if the debtor is an individual with primarily consumer debts, report this total also on the Statistical Summary of Certain Liabilities and Related Data.


 0      Check this box if debtor has no creditors holding unsecured claims to report on this Schedule F.




                                                                                                                                           l oozi-_zowzi-
                    CREDITOR'S NAME,                                      C Husband, Wife, Joint, or Community                                              U D
                                                                          o                                                                                 N
                    MAILING ADDRESS                                       D H                                                                               .
                                                                                                                                                            I S
                  INCLUDING ZIP CODE,                                     E               DATE CLAIM WAS INCURRED AND                                       i P
                                                                          e w        CONSIDERATION FOR CLAIM. IF CLAIM                                      U U
                                                                                                                                                            Q
                 AND ACCOUNT NUMBER                                       T J                                                                                   T   AMOUNT OF CLAIM
                  (See instructions above.)                               o C             IS SUBJECT TO SETOFF,SO STATE.                                    I   E
                                                                           R                                                                                D   D
                                                                                                                                                            A
Account No. x-2320                                                                 12/2006                                                                  T
                                                                                                                                                            E
                                                                                   Credit Card                                                              D
Applied Bank
Attn: Bankruptcy Department                                                    -
P.O. Box 17125
Wilmington, DE 19850-7125
                                                                                                                                                                             933.00
Account No. x-2320                                                                 12/2006
                                                                                   For Notice
Applied Bank
4700 Exchange Ct.                                                              -
Boca Raton, FL 33431

                                                                                                                                                                                0.00
Account No. x-2663                                                                 05/2006
                                                                                   Credit Card
Bank of America
Attn: Bankruptcy Department                                                    -
P.O. Box 26012
Greensboro, NC 27470
                                                                                                                                                                            2,269.00
Account No. x-1264                                                                 03/2008
                                                                                   As Collector for Bank of America
CACH, LLC
370 17th St., Ste. 5000                                                        -
Denver, CO 80202

                                                                                                                                                                               0.00

                                                                                                                                        Subtota
 5      continuation sheets attached                                                                                                                                        3,202.00
                                                                                                                              (Total of this page)




              Case 1-09-10778-MJK                            Doc 1         Filed 03/03/09 Entered 03/03/09 12:09:17 Desc Main
 Copyright(c) 1996-2009 - Best Case Solutions - Evanston, IL -(800)492-8037—                                    S/N:32893-090122 Best Case Bankruptcy
                                                                         uocument      Page 15 of 41
                 Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 17 of 42


  B6F (Official Form 6F)(12/07)- Cont.




   In re          Darcy M. Hoefert                                                                                  Case No.
                                                                                                  Debtor

                SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                     (Continuation Sheet)



                                                                          C    Husband, Wife, Joint, or Community                 C   U D
                   CREDITOR'S NAME,                                       o                                                       o   N I
                    MAILING ADDRESS                                       D    H                                                  N   L S
                  INCLUDING ZIP CODE,
                                                                          E
                                                                               w           DATE CLAIM WAS INCURRED AND            T   I P
                                                                                                                                  I   Q U
                                                                          -              CONSIDERATION FOR CLAIM. IF CLAIM        N   U T    AMOUNT OF CLAIM
                 AND ACCOUNT NUMBER                                       T J
                                                                          0 c              IS SUBJECT TO SETOFF,SO STATE.         G   I E
                  (See instructions above.)                               R                                                       E   D D
                                                                                                                                  N   A
                                                                                                                                  T   T
Account No. x-6355                                                                 06/2005                                            E
                                                                                   Credit Card                                        D

Capital One
Attn: Bankruptcy Department                                                    -
P.O. Box 5155
Norcross, GA 30091
                                                                                                                                                         1,249.00
Account No. x-2127                                                                 11/2008
                                                                                   For Notice
Capital One Bank (USA), NA
1680 Capital One Dr.                                                           -
Mc Lean, VA 22102

                                                                                                                                                              0.00
Account No. x-2603                                                                 07/2006
                                                                                   Credit Card
CHASE
attn: Bankruptcy Dept.                                                         -
200 White Clay Center Dr.
Newark, DE 19711
                                                                                                                                                           910.00
Account No. x-2637                                                                 08/2006
                                                                                   Credit Card
CITI CARDS
attn: BANKRUPTCY DEPT.                                                         -
P.O. BOX 34294
LOUISVILLE, KY 40232
                                                                                                                                                         1,096.00
Account No. x-2637                                                                 08/2006
                                                                                   For Notice
CITIBANK
Attn: Bankruptcy Department
P.O. BOX 182149
Columbus, OH 43218
                                                                                                                                                              0.00

Sheet no. 1     of 5     sheets attached to Schedule of                                                                         Sub ota
                                                                                                                                                         3,255.00
Creditors Holding Unsecured Nonpriority Claims                                                                        (Total of this page)




              Case 1-09-10778-MJK                            Doc 1 Filed 03/03/09 Entered 03/03/09 12:09:17                             Desc Best
                                                                                                                                              MainCase Bankruptcy
 Copyright(c) 1996-2009 - Best Case Solutions - Evanston, IL -(800)492-8037—
                                                                  uocument     Page 16 of 41
                 Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 18 of 42


  B6F (Official Form 6F)(12/07)- Cont.




    In re          Darcy M. Hoefert                                                                             Case No.
                                                                                                Debtor

                 SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                     (Continuation Sheet)




                                                                           C Husband, Wife, Joint, or Community               C    U   D
                    CREDITOR'S NAME,                                       O                                                  0    N   I
                    MAILING ADDRESS                                        D H                                                N    L   S
                  INCLUDING ZIP CODE,                                      E ,
                                                                             ,              DATE CLAIM WAS INCURRED AND       T    I   P
                                                                           B vv
                 AND ACCOUNT NUMBER                                        T J         CONSIDERATION FOR CLAIM. IF CLAIM      IN   Q u
                                                                                                                                   U T
                                                                           o C             IS SUBJECT TO SETOFF,SO STATE.     G    I E
                                                                                                                                           AMOUNT OF CLAIM
                  (See instructions above.)                                R                                                  E    D D
                                                                                                                              N    A
 Account No.                                                                       2008                                       T    T
                                                                                                                                   E
                                                                                   For Notice                                      D
City Court of N. Tonawanda
216 Payne Ave.                                                                 -
Tonawanda, NY

                                                                                                                                                               0.00
Account No.                                                                        2003
                                                                                   credit
COLUMBIA HOUSE
1400 NORTH FRUIT RIDGE AVE.                                                    -
P.O. BOX 1157
TERRA HAUTE, IN 47811
                                                                                                                                                             93.00
Account No.                                                                        2006
                                                                                   As Collector
Daniels & Norelli, P.C.
900 Merchants Concourse                                                        -
Suite 400
Westbury, NY 11590
                                                                                                                                                               0.00
Account No.                                                                        2007
                                                                                   dental services
Dr. Rowland
292 Meadow Dr.                                                                 -
North Tonawanda, NY 14120


                                                                                                                                                           998.00
Account No.                                                                        2002
                                                                                   credit
FINGERHUT
ATTN: COLLECTION CONTROL                                                       -
DIVISION
P.O. BOX 189
MONTICELLO, MI 55362                                                                                                                                       225.00
Sheet no. 2     of 5     sheets attached to Schedule of                                                                    Sub ota
Creditors Holding Unsecured Nonpriority Claims                                                                    (Total ofthis page)                    1,316.00




              Case 1-09-10778-MJK                            Doc 1         Filed 03/03/09 Entered 03/03/09 12:09:17
Copyright(c) 1996-2009 - Best Case Solutions - Evanston, IL -(800)492-8031.,
                                                                                                                                       Desc Best
                                                                                                                                             MainCase   Bankruptcy
                                                                         uocument      Page 17 of 41
                  Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 19 of 42


  B6F (Official Form 6F)(12/07)- Cont.




    In re          Darcy M. Hoefert                                                                                    Case No.
                                                                                                  Debtor

                 SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                     (Continuation Sheet)



                                                                          C    Husband, Wife, Joint, or Community                       N     D
                    CREDITOR'S NAME,                                      o                                                          0
                                                                                                                                     CO N     I
                    MAILING ADDRESS                                       D    H                                                     N L      S
                  INCLUDING ZIP CODE,                                     E                DATE CLAIM WAS INCURRED AND               T I      P
                                                                          e w            CONSIDERATION FOR CLAIM. IF CLAIM           IN   Q u
                 AND ACCOUNT NUMBER                                       T J
                                                                          o c              IS SUBJECT TO SETOFF,SO STATE.            G
                                                                                                                                          U T
                                                                                                                                          I   E
                                                                                                                                                  AMOUNT OF CLAIM
                  (See instructions above.)                               IR                                                         E    D   D
                                                                                                                                     N    A
                                                                                                                                     T    T
Account No. x-4800                                                                 12/2006                                                E
                                                                                   Credit Card                                            D

FIRST PREMIER BANK
601 SOUTH MINNESOTA AVE.                                                       -
SIOUX FALLS,SD 57104

                                                                                                                                                                 421.00
Account No. x-7414                                                                 07/2008
                                                                                   Credit Card
First Premier Bank
3820 N Louise Ave.                                                             -
Sioux Falls, SD 57104

                                                                                                                                                                 379.00
Account No. x-2127                                                                 2008
                                                                                   As Collector for Capital One Bank
FOSTER & GARBUS,ESQS.
500 BI COUNTY BLVD.                                                            -
P.O. BOX 9030
Farmingdale, NY 11735
                                                                                                                                                                    0.00
Account No. x-3393                                                                 02/2007
                                                                                   For Notice
GE Money Bank
Attn: Bankruptcy Dept.                                                         -
P.O. Box 103104
Roswell, GA 30076
                                                                                                                                                                    0.00
Account No. x-6283                                                                 02/2007
                                                                                   For Notice
HSBC Bank
P.O Box 5253                                                                   -
Carol Stream, IL 60197

                                                                                                                                                                    0.00
Sheet no. 3     of 5     sheets attached to Schedule of                                                                            Subtota
                                                                                                                                                                 800.00
Creditors Holding Unsecured Nonpriority Claims                                                                           (Total of this page)




              Case 1-09-10778-MJK                            Doc 1 Filed 03/03/09 Entered 03/03/09 12:09:17
 Copyright(c) 1996-2009 -Best Case Solutions - Evanston, IL -(800)492-8037—
                                                                                                                                              Desc Best
                                                                                                                                                    MainCase Bankruptcy
                                                                  uocument     Page 18 of 41
                  Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 20 of 42


 B6F(Official Form 6F)(12/07)- Cont.




   In re          Darcy M. Hoefert                                                                                   Case No.
                                                                                                   Debtor

                SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                      (Continuation Sheet)



                                                                           C    Husband, Wife, Joint, or Community                 C   U D
                  CREDITOR'S NAME,                                         o                                                       0   N I
                                                                                                                                   N   L S
                   MAILING ADDRESS                                         D H
                                                                           E „,             DATE CLAIM WAS INCURRED AND            T   I P
                 INCLUDING ZIP CODE,                                       B "
                                                                                          CONSIDERATION FOR CLAIM. IF CLAIM        I   Q U
                AND ACCOUNT NUMBER                                         T J                                                     N   U 1.    AMOUNT OF CLAIM
                                                                           o c              IS SUBJECT TO SETOFF,SO STATE.         G   I  E
                 (See instructions above.)                                 R                                                       E   D D
                                                                                                                                   N   A
                                                                                                                                   T   T
Account No. x-6283                                                                  02/2007                                            E
                                                                                    Credit Card                                        D

HSBC Bank (Household Bank)
Attn: Bankruptcy Department                                                     -
961 Corporate Center Dr.
Pomona, CA 91769
                                                                                                                                                              444.00

Account No. x-3393                                                                  02/2007
                                                                                    Credit Card
JC PENNEY CO.
Attn: Bankruptcy Dept.                                                          -
P.O. Box 981131
El Paso, TX 79998-1131
                                                                                                                                                              267.00

Account No. x-7263                                                                  2007
                                                                                    As Collector for Verizon
NCO Financial System Inc.
507 Prudential Road                                                             -
Horsham, PA 19044

                                                                                                                                                                0.00

Account No.                                                                         for notice

NORTH TONAWANDA CITY COURT
attn: Court Clerk                                                               -
216 PAYNE AVE.
NORTH TONAWANDA, NY 14120
                                                                                                                                                                0.00

Account No. x-4678                                                                  2001
                                                                                    credit
SEVENTH AVENUE
1112 7TH AVE.                                                                   -
MONROE,WI 53566

                                                                                                                                                              472.00

Sheet no. 4     of 5     sheets attached to Schedule of                                                                           Subtota
                                                                                                                                                             1,183.00
Creditors Holding Unsecured Nonpriority Claims                                                                          (Total of this page)




               Case 1-09-10778-MJK                            Doc 1         Filed 03/03/09 Entered 03/03/09 12:09:17                      Desc Main Bankruptcy
 Copyright(c) 1996-2009 - Best Case Solutions - Evanston, IL -(800) 492-8037—                                                                    Best Case
                                                                          uocument      Page 19 of 41
                 Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 21 of 42


   B6F(Official Form 6F)(12/07)- Cont.




    In re         Darcy M. Hoefert                                                                                          Case No.
                                                                                               Debtor

                 SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                   (Continuation Sheet)




                                                                       C    Husband, Wife, Joint, or Community                                  U   D
                    CREDITOR'S NAME,                                   o                                                                   C0   N   I
                    MAILING ADDRESS                                    D    H                                                              N    L   S
                  INCLUDING ZIP CODE,                                  E                DATE CLAIM WAS INCURRED AND                        T    I   P
                                                                       B    W                                                              I    Q   U
                 AND ACCOUNT NUMBER                                    T    J         CONSIDERATION FOR CLAIM. IF CLAIM                    N    u r
                                                                       o    C           IS SUBJECT TO SETOFF,SO STATE.                     G    I   E
                                                                                                                                                        AMOUNT OF CLAIM
                  (See instructions above.)                            R                                                                   E    D   D
                                                                                                                                           N    A
 Account No.                                                                      2003                                                     T    T
                                                                                                                                                E
                                                                                  credit                                                        D

SWISS COLONY
1112 7TH AVE.                                                              -
MONROE, WI 53566

                                                                                                                                                                     430.00
Account No. x-7263                                                                2007
                                                                                  Phone Service
Verizon New York Inc.
P.O. Box 165018                                                            -
Columbus, OH 43216


                                                                                                                                                                       34.23
Account No.




Account No.




Account No.




Sheet no. 5     of 5     sheets attached to Schedule of                                                                                  Subtota
Creditors Holding Unsecured Nonpriority Claims                                                                                                                      464.23
                                                                                                                               (Total of this page)
                                                                                                                                           Total
                                                                                                                 (Report on Summary of Schedules)                10,220.23

              Case 1-09-10778-MJK                         Doc 1            Filed 03/03/09 Entered 03/03/09 12:09:17
 Copyright(0) 1996-2009 - Best Case Solutions - Evanston, IL -(800)492-8037.--
                                                                                                                                                    Desc Best
                                                                                                                                                          Main
                                                                                                                                                            Case Bankruptcy
                                                                              m ent
                                                                           uocu        Page 20 of 41
                 Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 22 of 42


  B6G (Official Form 6G)(12/07)




   In re          Darcy M. Hoefert                                                                          Case No.
                                                                               Debtor

                        SCHEDULE G - EXECUTORY CONTRACTS AND UNEXPIRED LEASES
          Describe all executory contracts of any nature and all unexpired leases ofreal or personal property. Include any timeshare interests. State nature
          of debtor's interest in contract, i.e., "Purchaser","Agent", etc. State whether debtor is the lessor or lessee of a lease. Provide the names and
          complete mailing addresses of all other parties to each lease or contract described. If a minor child is a party to one ofthe leases or contracts,
          state the child's initials and the name and address ofthe child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do not
          disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).
          •Check this box if debtor has no executory contracts or unexpired leases.
                                                                                  Description of Contract or Lease and Nature of Debtor's Interest.
                 Name and Mailing Address, Including Zip Code,                         State whether lease is for nonresidential real property.
                     of Other Parties to Lease or Contract                               State contract number of any government contract.




      0
             eg3a
               • iojotg2t0artgti 9kchectybefixecttwacoSItsatoicyneEeftgelle03/03/09 12:09:17                                      Desc Best
                                                                                                                                        Main
Copyright(0) 1996-2009 - Best Case Solutions - Evanston, II_ -(800)492-8037—                                                                Case Bankruptcy
                                             uocument Page 21 of 41
                 Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 23 of 42


 B6H (Official Form 6H)(12/07)




   In re          Darcy M. Hoefert                                                                       Case No.
                                                                                    Debtor

                                                                   SCHEDULE H - CODEBTORS
        Provide the information requested concerning any person or entity, other than a spouse in a joint case, that is also liable on any debts listed
    by debtor in the schedules of creditors. Include all guarantors and co-signers. If the debtor resides or resided in a community property state,
    commonwealth, or territory (including Alaska, Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, or
    Wisconsin) within the eight year period immediately preceding the commencement ofthe case, identify the name ofthe debtor's spouse and of
    any former spouse who resides or resided with the debtor in the community property state, commonwealth, or territory. Include all names used
    by the nondebtor spouse during the eight years immediately preceding the commencement of this case. If a minor child is a codebtor or a creditor,
    state the child's initials and the name and address ofthe child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do not
    disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr.P. 1007(m).
    • Check this box if debtor has no codebtors.
                   NAME AND ADDRESS OF CODEBTOR                                        NAME AND ADDRESS OF CREDITOR




      0
             egrlortgsitufte6br cheflyscoL Codebtor
Copyright (c) 1996-2009 -Best Case Solutions - Evanston, IL -(800)492-8032-
                                                                           mied 03/03/09 Entered 03/03/09 12:09:17             Desc Best
                                                                                                                                     MainCase   Bankruptcy
                                                                        -uocument     Page 22 of 41
           Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 24 of 42


B6I(Official Form 61)(12/07)

  In re    Darcy M. Hoefert                                                                             Case No.
                                                                          Debtor(s)

                         SCHEDULE I - CURRENT INCOME OF INDIVIDUAL DEBTOR(S)
The column labeled "Spouse" must be completed in all cases filed by joint debtors and by every married debtor, whether or not a joint petition is
filed, unless the spouses are separated and ajoint petition is not filed. Do not state the name ofany minor child. The average monthly income
calculated on this form may differ from the current monthly income calculated on Form 22A,22B, or 22C.
 Debtor's Marital Status:                                                 DEPENDENTS OF DEBTOR AND SPOUSE
                                        RELATIONSHIP(S):                                     AGE(S):
      Single                                 Son                                                 - 13
                                            Son                                                    9
 Employment:                                          DEBTOR                                             SPOUSE
 Occupation                          Laborer
 Name of Employer                    Black Angus Meats
 How long employed                   3 years
 Address ofEmployer                  2519 Niagara Falls Blvd.
                                     Amherst, NY 14226
 INCOME: (Estimate of average or projected monthly income at time case filed)                                  DEBTOR                     SPOUSE
 1. Monthly gross wages, salary, and commissions (Prorate if not paid monthly)                                   1,812.00                      N/A
 2. Estimate monthly overtime                                                                            $           0.00         $            N/A

 3. SUBTOTAL                                                                                                       1,812.00                     N/A

 4. LESS PAYROLL DEDUCTIONS
      a. Payroll taxes and social security                                                               $          256.00        $             N/A
      b. Insurance                                                                                       $            0.00        $             N/A
      c. Union dues                                                                                      $            0.00        $             N/A
      d. Other (Specify):                                                                                $            0.00        $             N/A
                                                                                                         $            0.00        $             N/A

 5. SUBTOTAL OF PAYROLL DEDUCTIONS                                                                                  256.00        t             N/A

 6. TOTAL NET MONTHLY TAKE HOME PAY                                                                                1,556.00       $             N/A

 7. Regular income from operation of business or profession or farm (Attach detailed statement)          $             0.00      $              N/A
 8.Income from real property                                                                             $             0.00      $              N/A
 9. Interest and dividends                                                                               $             0.00      $              N/A
 10. Alimony, maintenance or support payments payable to the debtor for the debtor's use or that of
       dependents listed above                                                                           $             0.00       $             N/A
 1 1. Social security or government assistance
(Specify):             S.S.I. Son                                                                        $          697.00       $              N/A
                                                                                                         $            0.00       $              N/A
 12. Pension or retirement income                                                                        $            0.00       $              N/A
 13. Other monthly income
(Specify):                                                                                               $            0.00       $              N/A
                                                                                                         $            0.00       $              N/A


 14. SUBTOTAL OF LINES 7 THROUGH 13                                                                                 697.00        S             N/A

 15. AVERAGE MONTHLY INCOME(Add amounts shown on lines 6 and 14)                                                   2,253.00                     N/A

 16. COMBINED AVERAGE MONTHLY INCOME:(Combine column totals from line 15)                                    2,253.00
                                                           (Report also on Summary ofSchedules and, if applicable, on
                                                             Statistical Summary of Certain Liabilities and Related Data)
 17. Describe any increase or decrease in income reasonably anticipated to occur within the year following the filing of this document:




          Case 1-09-10778-MJK                Doc 1      Filed 03/03/09 Entered 03/03/09 12:09:17                              Desc Main
                                                      Document Page 23 of 41
          Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 25 of 42


B6J (Official Form 6J)(12/07)

 In re    Darcy M. Hoefert                                                                   Case No.
                                                                  Debtor(s)

         SCHEDULE J - CURRENT EXPENDITURES OF INDIVIDUAL DEBTOR(S)
     Complete this schedule by estimating the average or projected monthly expenses of the debtor and the debtor's family at time case
filed. Prorate any payments made bi-weekly, quarterly, semi-annually, or annually to show monthly rate. The average monthly
expenses calculated on this form may differ from the deductions from income allowed on Form 22A or 22C.

❑ Check this box if a joint petition is filed and debtor's spouse maintains a separate household. Complete a separate schedule of
expenditures labeled "Spouse."
 1. Rent or home mortgage payment(include lot rented for mobile home)                                                          500.00
  a. Are real estate taxes included?                            Yes              No X
  b. Is property insurance included?                           Yes               No X
2. Utilities:       a. Electricity and heating fuel                                                                            260.00
                    b. Water and sewer                                                                                           0.00
                    c. Telephone                                                                                                 0.00
                    d. Other Cable - Phone - Internet                                                                          194.00
3. Home maintenance (repairs and upkeep)                                                                                        50.00
4. Food                                                                                                                        495.00
5. Clothing                                                                                                                     90.00
6. Laundry and dry cleaning                                                                                                     30.00
7. Medical and dental expenses                                                                                                  20.00
8. Transportation (not including car payments)                                                                                 295.00
9. Recreation, clubs and entertainment, newspapers, magazines, etc.                                                            120.00
10. Charitable contributions                                                                                                    10.00
1 1. Insurance (not deducted from wages or included in home mortgage payments)
                    a.Homeowner's or renter's                                                                                    0.00
                    b. Life                                                                                                      0.00
                    c. Health                                                                                                    0.00
                    d. Auto                                                                                                     73.00
                   e. Other                                                                                                      0.00
12. Taxes(not deducted from wages or included in home mortgage payments)
                (Specify)                                                                                                        0.00
13. Installment payments:(In chapter 11, 12, and 13 cases, do not list payments to be included in the
plan)
                   a. Auto                                                                                                       0.00
                    b. Other                                                                                                     0.00
                   c. Other                                                                                                      0.00
14. Alimony, maintenance, and support paid to others                                                                             0.00
15. Payments for support of additional dependents not living at your home                                                        0.00
16. Regular expenses from operation of business, profession, or farm (attach detailed statement)                                 0.00
17. Other Household & Personal Expenses                                                                                        150.00
     Other                                                                                                                       0.00

18. AVERAGE MONTHLY EXPENSES (Total lines 1-17. Report also on Summary of Schedules and,                                     2,287.00
if applicable, on the Statistical Summary of Certain Liabilities and Related Data.)
19. Describe any increase or decrease in expenditures reasonably anticipated to occur within the year
following the filing ofthis document:

20. STATEMENT OF MONTHLY NET INCOME
a. Average monthly income from Line 15 of Schedule I                                                                         2,253.00
b. Average monthly expenses from Line 18 above                                                                               2,287.00
c. Monthly net income (a. minus b.)                                                                                            -34.00




         Case 1-09-10778-MJK            Doc 1      Filed 03/03/09 Entered 03/03/09 12:09:17                      Desc Main
                                                 Document      Page 24 of 41
             Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 26 of 42


B6 Declaration (Official Form 6 - Declaration).(12/07)

                                                                 United States Bankruptcy Court
                                                                       Western District of New York
  In re       Darcy M. Hoefert                                                                                 Case No.
                                                                                          Debtor(s)            Chapter    7




                                        DECLARATION CONCERNING DEBTOR'S SCHEDULES

                                    DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR




                          I declare under penalty of perjury that I have read the foregoing summary and schedules, consisting of
                19       sheets, and that they are true and correct to the best of my knowledge, information, and belief.




 Date March 3, 2009                                                          Signature     !Darcy M. Hoefert
                                                                                          Is
                                                                                          Darcy M. Hoefert
                                                                                          Debtor

     Penaltyfor making afalse statement or concealing property.• Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                    18 U.S.C. §§ 152 and 3571.




Software Copyright(c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -(800)492-8037                                           Best Case Bankruptcy

          Case 1-09-10778-MJK                             Doc 1        Filed 03/03/09 Entered 03/03/09 12:09:17               Desc Main
                                                                     Document      Page 25 of 41
              Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 27 of 42


 B7(Official Form 7)(12/07)




                                                                  United States Bankruptcy Court
                                                                     Western District of New York
   In re      Darcy M. Hoefert                                                                                 Case No.
                                                                                           Debtor(s)           Chapter       7


                                                         STATEMENT OF FINANCIAL AFFAIRS

            This statement is to be completed by every debtor. Spouses filing ajoint petition may file a single statement on which the information for
 both spouses is combined. Ifthe case is filed under chapter 12 or chapter 13, a married debtor must furnish information for both spouses whether or
 not a joint petition is filed, unless the spouses are separated and a joint petition is not filed. An individual debtor engaged in business as a sole
 proprietor, partner, family farmer, or self-employed professional, should provide the information requested on this statement concerning all such
 activities as well as the individual's personal affairs. To indicate payments, transfers and the like to minor children, state the child's initials and the
 name and address ofthe child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11
 U.S.C. § 112; Fed. R. Bankr. P. 1007(m).

           Questions 1 - 18 are to be completed by all debtors. Debtors that are or have been in business, as defined below, also must complete
 Questions 19 - 25. If the answer to an applicable question is "None," mark the box labeled "None." If additional space is needed for the answer
 to any question, use and attach a separate sheet properly identified with the case name, case number(ifknown), and the number ofthe question.


                                                                                          DEFINITIONS

          "In business." A debtor is "in business" for the purpose ofthis form ifthe debtor is a corporation or partnership. An individual debtor is "in
business" for the purpose ofthis form if the debtor is or has been, within six years immediately preceding the filing ofthis bankruptcy case, any of
the following: an officer, director, managing executive, or owner of5 percent or more ofthe voting or equity securities ofa corporation; a partner,
other than a limited partner, of a partnership; a sole proprietor or self-employed full-time or part-time. An individual debtor also may be "in business"
for the purpose ofthis form ifthe debtor engages in a trade, business, or other activity, other than as an employee,to supplement income from the
debtor's primary employment.

          "Insider." The term "insider" includes but is not limited to: relatives ofthe debtor; general partners ofthe debtor and their relatives;
corporations of which the debtor is an officer, director, or person in control; officers, directors, and any owner of 5 percent or more ofthe voting or
equity securities ofa corporate debtor and their relatives; affiliates ofthe debtor and insiders of such affiliates; any managing agent of the debtor. 11
U.S.C. § 101.




                1. Income from employment or operation of business

    None       State the gross amount of income the debtor has received from employment, trade, or profession, or from operation ofthe debtor's
     0         business, including part-time activities either as an employee or in independent trade or business,from the beginning ofthis calendar
               year to the date this case was commenced. State also the gross amounts received during the two years immediately preceding this
               calendar year.(A debtor that maintains, or has maintained, financial records on the basis of a fiscal rather than a calendar year may
               report fiscal year income. Identify the beginning and ending dates ofthe debtor's fiscal year.) Ifa joint petition is filed, state income for
               each spouse separately.(Married debtors filing under chapter 12 or chapter 13 must state income of both spouses whether or not a joint
               petition is filed, unless the spouses are separated and a joint petition is not filed.)

                          AMOUNT                                  SOURCE
                          $20,499.00                              2007 Income:
                          $21,664.00                              2008 Income:

               2.Income other than from employment or operation of business

    None       State the amount ofincome received by the debtor other than from employment, trade, profession, or operation ofthe debtor's business
     ■         during the two years immediately preceding the commencement ofthis case. Give particulars. If ajoint petition is filed, state income for
               each spouse separately.(Married debtors filing under chapter 12 or chapter 13 must state income for each spouse whether or not a joint
               petition is filed, unless the spouses are separated and a joint petition is not filed.)

                          AMOUNT                                  SOURCE


Software Copyright(c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -(800)492-8037                                                     Best Case Bankruptcy

           Case 1-09-10778-MJK                            Doc 1        Filed 03/03/09 Entered 03/03/09 12:09:17                      Desc Main
                                                                     Document      Page 26 of 41
              Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 28 of 42




                                                                                                                                                             2
                3.Payments to creditors

     None       Complete a. or b., as appropriate, and c.
      ■
                a. Individual orjoint debtor(s) with primarily consumer debts. List all payments on loans, installment purchases ofgoods or services,
                and other debts to any creditor made within 90 days immediately preceding the commencement ofthis case unless the aggregate value
                of all property that constitutes or is affected by such transfer is less than $600. Indicate with an(*) any payments that were made to a
                creditor on account of a domestic support obligation or as part of an alternative repayment schedule under a plan by an approved
                nonprofit budgeting and creditor counseling agency.(Married debtors filing under chapter 12 or chapter 13 must include payments by
                either or both spouses whether or not a joint petition is filed, unless the spouses are separated and ajoint petition is not filed.)

  NAME AND ADDRESS                                                               DATES OF                                               AMOUNT STILL
     OF CREDITOR                                                                 PAYMENTS                          AMOUNT PAID             OWING

     None       b. Debtor whose debts are notprimarily consumer debts: List each payment or other transfer to any creditor made within 90 days
       ■        immediately preceding the commencement ofthe case unless the aggregate value of all property that constitutes or is affected by such
                transfer is less than $5,475. Ifthe debtor is an individual, indicate with an asterisk(*) any payments that were made to a creditor on
                account ofa domestic support obligation or as part ofan alternative repayment schedule under a plan by an approved nonprofit
                budgeting and creditor counseling agency. (Married debtors filing under chapter 12 or chapter 13 must include payments by either or
                both spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

                                                                                                                         AMOUNT
                                                                                 DATES OF                                 PAID OR
                                                                                 PAYMENTS/                              VALUE OF        AMOUNT STILL
 NAME AND ADDRESS OF CREDITOR                                                    TRANSFERS                             TRANSFERS           OWING

     None       c. All debtors: List all payments made within one year immediately preceding the commencement ofthis case to or for the benefit of
       ■        creditors who are or were insiders.(Married debtors filing under chapter 12 or chapter 13 must include payments by either or both
                spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

 NAME AND ADDRESS OF CREDITOR AND                                                                                                       AMOUNT STILL
      RELATIONSHIP TO DEBTOR                                                     DATE OF PAYMENT                   AMOUNT PAID             OWING

                4. Suits and administrative proceedings, executions, garnishments and attachments

    None        a. List all suits and administrative proceedings to which the debtor is or was a party within one year immediately preceding the filing of
      0         this bankruptcy case.(Married debtors filing under chapter 12 or chapter 13 must include information concerning either or both spouses
                whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

 CAPTION OF SUIT                                                                          COURT OR AGENCY                 STATUS OR
 AND CASE NUMBER                               NATURE OF PROCEEDING                       AND LOCATION                    DISPOSITION
 Capital One Bank (USA), NA                    Judgment                                   City Court of the City of North pending
 v. Darcy M. Hoefert                                                                      Tonawanda
 Index #: CV-6019-08                                                                      County of Niagara
 CACH, LLC v. debtor                           judgment proceeding                        North Tonawanda City court     pending

    None       b. Describe all property that has been attached, garnished or seized under any legal or equitable process within one year immediately
      ■        preceding the commencement ofthis case.(Married debtors filing under chapter 12 or chapter 13 must include information concerning
               property ofeither or both spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not
               filed.)

 NAME AND ADDRESS OF PERSON FOR WHOSE                                                                 DESCRIPTION AND VALUE OF
    BENEFIT PROPERTY WAS SEIZED                                              DATE OF SEIZURE                 PROPERTY




Software Copyright(c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -(800)492-8037                                                   Best Case Bankruptcy

           Case 1-09-10778-MJK                            Doc 1        Filed 03/03/09 Entered 03/03/09 12:09:17                     Desc Main
                                                                     Document      Page 27 of 41
              Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 29 of 42




                                                                                                                                                              3
                5. Repossessions,foreclosures and returns

     None       List all property that has been repossessed by a creditor, sold at a foreclosure sale, transferred through a deed in lieu offoreclosure or
      ■         returned to the seller, within one year immediately preceding the commencement ofthis case.(Married debtors filing under chapter 12
                or chapter 13 must include information concerning property ofeither or both spouses whether or not a joint petition is filed, unless the
                spouses are separated and a joint petition is not filed.)

                                                                         DATE OF REPOSSESSION,
  NAME AND ADDRESS OF                                                      FORECLOSURE SALE,         DESCRIPTION AND VALUE OF
   CREDITOR OR SELLER                                                     TRANSFER OR RETURN                 PROPERTY

                6. Assignments and receiverships

     None       a. Describe any assignment of property for the benefit ofcreditors made within 120 days immediately preceding the commencement of
      ■         this case.(Married debtors filing under chapter 12 or chapter 13 must include any assignment by either or both spouses whether or not a
                joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

                                                                      DATE OF
  NAME AND ADDRESS OF ASSIGNEE                                        ASSIGNMENT                     TERMS OF ASSIGNMENT OR SETTLEMENT

     None       b. List all property which has been in the hands ofa custodian, receiver, or court-appointed official within one year immediately
      ■         preceding the commencement ofthis case.(Married debtors filing under chapter 12 or chapter 13 must include information concerning
                property ofeither or both spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not
                filed.)

                                                                 NAME AND LOCATION
 NAME AND ADDRESS                                                     OF COURT                        DATE OF       DESCRIPTION AND VALUE OF
   OF CUSTODIAN                                                  CASE TITLE & NUMBER                  ORDER               PROPERTY

                7. Gifts

    None        List all gifts or charitable contributions made within one year immediately preceding the commencement of this case except ordinary
     ■          and usual gifts to family members aggregating less than $200 in value per individual family member and charitable contributions
                aggregating less than $100 per recipient.(Married debtors filing under chapter 12 or chapter 13 must include gifts or contributions by
                either or both spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

   NAME AND ADDRESS OF                                           RELATIONSHIP TO                                      DESCRIPTION AND
 PERSON OR ORGANIZATION                                           DEBTOR,IF ANY                      DATE OF GIFT      VALUE OF GIFT

               8. Losses

    None       List all losses from fire, theft, other casualty or gambling within one year immediately preceding the commencement of this case or
     ■         since the commencement of this case.(Married debtors filing under chapter 12 or chapter 13 must include losses by either or both
               spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

                                                                                    DESCRIPTION OF CIRCUMSTANCES AND,IF
 DESCRIPTION AND VALUE                                                              LOSS WAS COVERED IN WHOLE OR IN PART
     OF PROPERTY                                                                       BY INSURANCE,GIVE PARTICULARS             DATE OF LOSS

               9. Payments related to debt counseling or bankruptcy

    None       List all payments made or property transferred by or on behalfofthe debtor to any persons, including attorneys, for consultation
               concerning debt consolidation, relief under the bankruptcy law or preparation ofthe petition in bankruptcy within one year immediately
               preceding the commencement ofthis case.

                                                                                 DATE OF PAYMENT,                         AMOUNT OF MONEY
 NAME AND ADDRESS                                                              NAME OF PAYOR IF OTHER                 OR DESCRIPTION AND VALUE
     OF PAYEE                                                                      THAN DEBTOR                               OF PROPERTY
 See Statement of Attorney Compensation




Software Copyright(c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -(800)492-8037                                                    Best Case Bankruptcy

           Case 1-09-10778-MJK                            Doc 1        Filed 03/03/09 Entered 03/03/09 12:09:17                    Desc Main
                                                                     Document      Page 28 of 41
              Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 30 of 42




                                                                                                                                                              4

                10. Other transfers

     None       a. List all other property, other than property transferred in the ordinary course ofthe business or financial affairs ofthe debtor,
      ■         transferred either absolutely or as security within two years immediately preceding the commencement ofthis case.(Married debtors
                filing under chapter 12 or chapter 13 must include transfers by either or both spouses whether or not a joint petition is filed, unless the
                spouses are separated and a joint petition is not filed.)

  NAME AND ADDRESS OF TRANSFEREE,                                                                 DESCRIBE PROPERTY TRANSFERRED
      RELATIONSHIP TO DEBTOR                                                 DATE                        AND VALUE RECEIVED

     None       b. List all property transferred by the debtor within ten years immediately preceding the commencement of this case to a self-settled
      ■         trust or similar device of which the debtor is a beneficiary.

  NAME OF TRUST OR OTHER                                                                          AMOUNT OF MONEY OR DESCRIPTION AND
  DEVICE                                                                     DATE(S)OF            VALUE OF PROPERTY OR DEBTOR'S INTEREST
                                                                             TRANSFER(S)          IN PROPERTY

                11. Closed financial accounts

     None       List all financial accounts and instruments held in the name ofthe debtor or for the benefit ofthe debtor which were closed, sold, or
      ■         otherwise transferred within one year immediately preceding the commencement ofthis case. Include checking, savings, or other
                financial accounts, certificates of deposit, or other instruments; shares and share accounts held in banks, credit unions, pension funds,
                cooperatives, associations, brokerage houses and other financial institutions.(Married debtors filing under chapter 12 or chapter 13 must
                include information concerning accounts or instruments held by or for either or both spouses whether or not a joint petition is filed,
                unless the spouses are separated and a joint petition is not filed.)

                                                                                 TYPE OF ACCOUNT,LAST FOUR
                                                                                 DIGITS OF ACCOUNT NUMBER,              AMOUNT AND DATE OF SALE
 NAME AND ADDRESS OF INSTITUTION                                                AND AMOUNT OF FINAL BALANCE                   OR CLOSING

                12. Safe deposit boxes

    None       List each safe deposit or other box or depository in which the debtor has or had securities, cash, or other valuables within one year
     ■         immediately preceding the commencement ofthis case.(Married debtors filing under chapter 12 or chapter 13 must include boxes or
               depositories ofeither or both spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not
               filed.)

                                                            NAMES AND ADDRESSES
 NAME AND ADDRESS OF BANK                                   OF THOSE WITH ACCESS                   DESCRIPTION                  DATE OF TRANSFER OR
  OR OTHER DEPOSITORY                                       TO BOX OR DEPOSITORY                   OF CONTENTS                   SURRENDER,IF ANY

               13. Setoffs

    None       List all setoffs made by any creditor, including a bank, against a debt or deposit of the debtor within 90 days preceding the
     ■         commencement ofthis case.(Married debtors filing under chapter 12 or chapter 13 must include information concerning either or both
               spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

 NAME AND ADDRESS OF CREDITOR                                                  DATE OF SETOFF                           AMOUNT OF SETOFF

               14. Property held for another person

    None       List all property owned by another person that the debtor holds or controls.
     ■

                                                                               DESCRIPTION AND VALUE OF
 NAME AND ADDRESS OF OWNER                                                            PROPERTY                          LOCATION OF PROPERTY




Software Copyright(c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -(800)492-8037                                                     Best Case Bankruptcy

          Case 1-09-10778-MJK                             Doc 1        Filed 03/03/09 Entered 03/03/09 12:09:17                      Desc Main
                                                                     Document      Page 29 of 41
              Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 31 of 42




                15. Prior address of debtor

     None       Ifthe debtor has moved within three years immediately preceding the commencement ofthis case, list all premises which the debtor
      ■         occupied during that period and vacated prior to the commencement ofthis case. Ifa joint petition is filed, report also any separate
                address ofeither spouse.

  ADDRESS                                                                      NAME USED                               DATES OF OCCUPANCY

                16. Spouses and Former Spouses

     None       Ifthe debtor resides or resided in a community property state, commonwealth, or territory (including Alaska, Arizona, California, Idaho,
      ■         Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, or Wisconsin) within eight years immediately preceding the
                commencement ofthe case, identify the name ofthe debtor's spouse and ofany former spouse who resides or resided with the debtor in
                the community property state.

  NAME

                17. Environmental Information.

                For the purpose ofthis question, the following definitions apply:

               "Environmental Law" means any federal, state, or local statute or regulation regulating pollution, contamination, releases of hazardous
               or toxic substances, wastes or material into the air, land, soil, surface water, groundwater, or other medium, including, but not limited to,
               statutes or regulations regulating the cleanup ofthese substances, wastes, or material.

                      "Site" means any location, facility, or property as defined under any Environmental Law, whether or not presently or formerly
                      owned or operated by the debtor, including, but not limited to, disposal sites.

                      "Hazardous Material" means anything defined as a hazardous waste, hazardous substance, toxic substance, hazardous material,
                      pollutant, or contaminant or similar term under an Environmental Law

    None        a. List the name and address of every site for which the debtor has received notice in writing by a governmental unit that it may be liable
     ■          or potentially liable under or in violation ofan Environmental Law. Indicate the governmental unit, the date ofthe notice, and, if known,
                the Environmental Law:

                                                            NAME AND ADDRESS OF                  DATE OF                      ENVIRONMENTAL
 SITE NAME AND ADDRESS                                      GOVERNMENTAL UNIT                    NOTICE                       LAW

    None        b. List the name and address ofevery site for which the debtor provided notice to a governmental unit ofa release of Hazardous
     ■          Material. Indicate the governmental unit to which the notice was sent and the date ofthe notice.

                                                            NAME AND ADDRESS OF                  DATE OF                      ENVIRONMENTAL
 SITE NAME AND ADDRESS                                      GOVERNMENTAL UNIT                    NOTICE                       LAW

    None       c. List all judicial or administrative proceedings, including settlements or orders, under any Environmental Law with respect to which
     ■         the debtor is or was a party. Indicate the name and address ofthe governmental unit that is or was a party to the proceeding, and the
               docket number.

 NAME AND ADDRESS OF
 GOVERNMENTAL UNIT                                                             DOCKET NUMBER                          STATUS OR DISPOSITION




Software Copyright(c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -(800)492-8037                                                    Best Case Bankruptcy

          Case 1-09-10778-MJK                             Doc 1        Filed 03/03/09 Entered 03/03/09 12:09:17                    Desc Main
                                                                     Document      Page 30 of 41
              Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 32 of 42



                                                                                                                                                                6
                 18. Nature, location and name of business

      None       a. Ifthe debtor is an individual, list the names, addresses, taxpayer identification numbers, nature ofthe businesses, and beginning and
       ■         ending dates of all businesses in which the debtor was an officer, director, partner, or managing executive of a corporation, partner in a
                 partnership, sole proprietor, or was self-employed in a trade, profession, or other activity either full- or part-time within six years
                 immediately preceding the commencement ofthis case, or in which the debtor owned 5 percent or more ofthe voting or equity securities
                 within six years immediately preceding the commencement of this case.

                I
                fthe debtor is a partnership, list the names, addresses, taxpayer identification numbers, nature ofthe businesses, and beginning and
                ending dates of all businesses in which the debtor was a partner or owned 5 percent or more ofthe voting or equity securities, within six
                years immediately preceding the commencement ofthis case.

                I
                fthe debtor is a corporation, list the names, addresses, taxpayer identification numbers, nature of the businesses, and beginning and
                ending dates of all businesses in which the debtor was a partner or owned 5 percent or more ofthe voting or equity securities within six
                years immediately preceding the commencement ofthis case.

                                    LAST FOUR DIGITS OF
                                    SOCIAL-SECURITY OR
                                    OTHER INDIVIDUAL
                                    TAXPAYER-I.D. NO.                                                                              BEGINNING AND
  NAME                              (ITIN)/ COMPLETE EIN                 ADDRESS                   NATURE OF BUSINESS              ENDING DATES

     None       b. Identify any business listed in response to subdivision a., above, that is "single asset real estate" as defined in 11 U.S.C. § 101.
      ■

  NAME                                                                        ADDRESS


      The following questions are to be completed by every debtor that is a corporation or partnership and by any individual debtor who is or has
 been, within six years immediately preceding the commencement ofthis case, any ofthe following: an officer, director, managing executive, or
 owner of more than 5 percent ofthe voting or equity securities ofa corporation; a partner, other than a limited partner, of a partnership, a sole
 proprietor or self-employed in a trade, profession, or other activity, either full- or part-time.

   (  An individual orjoint debtor should complete this portion ofthe statement only ifthe debtor is or has been in business, as defined above,
within six years immediately preceding the commencement ofthis case. A debtor who has not been in business within those six years should go
directly to the signature page.)

                19. Books, records and financial statements

     None       a. List all bookkeepers and accountants who within two years immediately preceding the filing ofthis bankruptcy case kept or
      ■         supervised the keeping of books of account and records ofthe debtor.

 NAME AND ADDRESS                                                                                           DATES SERVICES RENDERED

    None        b. List all firms or individuals who within the two years immediately preceding the filing ofthis bankruptcy case have audited the books
     MI         of account and records, or prepared a financial statement of the debtor.

 NAME                                                 ADDRESS                                               DATES SERVICES RENDERED

    None       c. List all firms or individuals who at the time ofthe commencement ofthis case were in possession ofthe books of account and records
     ■         ofthe debtor. If any ofthe books of account and records are not available, explain.

 NAME                                                                                    ADDRESS

    None       d. List all financial institutions, creditors and other parties, including mercantile and trade agencies, to whom a financial statement was
      ■        issued by the debtor within two years immediately preceding the commencement ofthis case.

 NAME AND ADDRESS                                                                                DATE ISSUED




Software Copyright(c) 1996-2009 Best Case Solutions, Inc   Evanston, IL -(800)492-8037                                                       Best Case Bankruptcy

          Case 1-09-10778-MJK                              Doc 1       Filed 03/03/09 Entered 03/03/09 12:09:17                       Desc Main
                                                                     Document Page 31 of 41
              Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 33 of 42



                                                                                                                                                                7
                20. Inventories

     None       a. List the dates of the last two inventories taken of your property, the name ofthe person who supervised the taking ofeach inventory,
      ■         and the dollar amount and basis ofeach inventory.

                                                                                                             DOLLAR AMOUNT OF INVENTORY
  DATE OF INVENTORY                                   INVENTORY SUPERVISOR                                   (Specify cost, market or other basis)

     None       b. List the name and address ofthe person having possession ofthe records of each ofthe two inventories reported in a., above.
      ■

                                                                                          NAME AND ADDRESSES OF CUSTODIAN OF INVENTORY
  DATE OF INVENTORY                                                                       RECORDS

                21.Current Partners, Officers, Directors and Shareholders

     None       a. If the debtor is a partnership, list the nature and percentage of partnership interest ofeach member ofthe partnership.
      ■

  NAME AND ADDRESS                                                            NATURE OF INTEREST                       PERCENTAGE OF INTEREST

     None       b. If the debtor is a corporation, list all officers and directors ofthe corporation, and each stockholder who directly or indirectly owns,
      ■         controls, or holds 5 percent or more ofthe voting or equity securities of the corporation.

                                                                                                             NATURE AND PERCENTAGE
  NAME AND ADDRESS                                                            TITLE                          OF STOCK OWNERSHIP

                22.Former partners, officers, directors and shareholders

     None       a. Ifthe debtor is a partnership, list each member who withdrew from the partnership within one year immediately preceding the
      ■         commencement ofthis case.

 NAME                                                            ADDRESS                                              DATE OF WITHDRAWAL

    None        b. Ifthe debtor is a corporation, list all officers, or directors whose relationship with the corporation terminated within one year
     ■          immediately preceding the commencement ofthis case.

 NAME AND ADDRESS                                                             TITLE                          DATE OF TERMINATION

               23. Withdrawals from a partnership or distributions by a corporation

    None       Ifthe debtor is a partnership or corporation, list all withdrawals or distributions credited or given to an insider, including compensation
     ■         in any form, bonuses, loans, stock redemptions, options exercised and any other perquisite during one year immediately preceding the
               commencement ofthis case.

 NAME & ADDRESS                                                                                                        AMOUNT OF MONEY
 OF RECIPIENT,                                                               DATE AND PURPOSE                          OR DESCRIPTION AND
 RELATIONSHIP TO DEBTOR                                                      OF WITHDRAWAL                             VALUE OF PROPERTY

               24. Tax Consolidation Group.

    None       Ifthe debtor is a corporation, list the name and federal taxpayer identification number ofthe parent corporation ofany consolidated
     ■         group for tax purposes of which the debtor has been a member at any time within six years immediately preceding the commencement
               ofthe case.

 NAME OF PARENT CORPORATION                                                                               TAXPAYER IDENTIFICATION NUMBER(EIN)

               25. Pension Funds.

    None       If the debtor is not an individual, list the name and federal taxpayer identification number of any pension fund to which the debtor, as an
     ■         employer, has been responsible for contributing at any time within six years immediately preceding the commencement of the case.

 NAME OF PENSION FUND                                                                                     TAXPAYER IDENTIFICATION NUMBER (EIN)


Software Copyright(c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -(800)492-8037                                                      Best Case Bankruptcy

           Case 1-09-10778-MJK                            Doc 1        Filed 03/03/09 Entered 03/03/09 12:09:17                      Desc Main
                                                                     Document      Page 32 of 41
              Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 34 of 42



                                                                                                                                                                   8


                                  DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR


 I declare under penalty of perjury that I have read the answers contained in the foregoing statement offinancial affairs and any attachments thereto
 and that they are true and correct.


  Date March 3,2009                                                           Signature   /s/ Darcy M. Hoefert
                                                                                          Darcy M. Hoefert
                                                                                          Debtor

                    Penaltyfor making afalse statement: Fine of up to $500,000 or imprisonmentfor up to 5 years, or both. 18 U.S.C. §§ 152 and 3571




Software Copyright(c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -(800)492-8037                                                         Best Case Bankruptcy

          Case 1-09-10778-MJK                             Doc 1        Filed 03/03/09 Entered 03/03/09 12:09:17                         Desc Main
                                                                     Document      Page 33 of 41
              Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 35 of 42



 B8(Fonn 8)(12/08)

                                                                 United States Bankruptcy Court
                                                                    Western District of New York
   In re      Darcy M.Hoefert                                                                                       Case No.
                                                                                         Debtor(s)                  Chapter    7


                                   CHAPTER 7 INDIVIDUAL DEBTOR'S STATEMENT OF INTENTION

 PART A - Debts secured by property of the estate.(Part A must be fully completed for EACH debt which is secured by
      property ofthe estate. Attach additional pages if necessary.)

  Property No. 1

  Creditor's Name:                                                                        Describe Property Securing Debt:
  -NONE-

 Property will be (check one):
     3Surrendered                                                         I:Retained

  Ifretaining the property, I intend to (check at least one):
      litedeem the property
      OReaffirm the debt
      00ther. Explain                               (for example, avoid lien using 11 U.S.C. § 522(0).

 Property is (check one):
     OCIaimed as Exempt                                                                   CINot claimed as exempt

PART B - Personal property subject to unexpired leases.(All three columns ofPart B must be completed for each unexpired lease.
Attach additional pages if necessary.)

 Property No. 1

 Lessor's Name:                                                  Describe Leased Property:                      Lease will be Assumed pursuant to 11
 -NONE-                                                                                                         U.S.C. § 365(p)(2):
                                                                                                                CI YES           0NO


I declare under penalty of perjury that the above indicates my intention as to any property of my estate securing a debt and/or
personal property subject to an unexpired lease.


 Date March 3,2009                                                           Signature   /s/ Darcy M. Hoefert
                                                                                         Darcy M. Hoefert
                                                                                         Debtor




Software Copyright(c) 1996-2009 Best Case Solutions - Evanston, IL -(800) 492-8037                                                         Best Case Bankruptcy




           Case 1-09-10778-MJK                            Doc 1        Filed 03/03/09 Entered 03/03/09 12:09:17                      Desc Main
                                                                     Document      Page 34 of 41
              Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 36 of 42


                                                                United States Bankruptcy Court
                                                                   Western District of New York
   In re      Darcy M. Hoefert                                                                                  Case No.
                                                                                         Debtor(s)              Chapter    7


                           DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
 1.     Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named debtor and that
        compensation paid to me within one year before the filing ofthe petition in bankruptcy, or agreed to be paid to me, for services rendered or to
        be rendered on behalfofthe debtor(s) in contemplation ofor in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                                      740.00
              Prior to the filing ofthis statement I have received                                                             740.00
              Balance Due                                                                                                        0.00

 2.     The source ofthe compensation paid to me was:
              ■ Debtor               ❑     Other(specify):

 3.     The source ofcompensation to be paid to me is:

              ■ Debtor               ❑     Other (specify):

4.      ■ I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

        ❑ I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
          copy ofthe agreement, together with a list ofthe names ofthe people sharing in the compensation is attached.

5.     In return for the above-disclosed fee, I have agreed to render legal service for all aspects ofthe bankruptcy case, including:
       a. Analysis ofthe debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c. Representation of the debtor at the meeting ofcreditors and confirmation hearing, and any adjourned hearings thereof;
       d. [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                522(f)(2)(A)for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions,judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                                    CERTIFICATION

       I certify that the foregoing is a complete statement ofany agreement or arrangement for payment to me for representation ofthe debtor(s) in
 this bankruptcy proceeding.

 Dated:       March 3, 2009                                                              /s/ David F. Butterini
                                                                                         David F. Butterini
                                                                                         David F. Butterini, Esq.
                                                                                         2746 Delaware Ave.
                                                                                         Buffalo, NY 14217
                                                                                         716-877-4490 Fax: 716-877-6469
                                                                                         davidfbutterini@adelphia.net




Software Copyright(c) 1996-2009 Best Case Solutions - Evanston, IL -(800)492-8037                                                       Best Case Bankruptcy

           Case 1-09-10778-MJK                           Doc 1        Filed 03/03/09 Entered 03/03/09 12:09:17                    Desc Main
                                                                    Document      Page 35 of 41
              Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 37 of 42


  B 201 (12/08)

                                                         UNITED STATES BANKRUPTCY COURT
                                                          WESTERN DISTRICT OF NEW YORK

                                           NOTICE TO CONSUMER DEBTOR(S)UNDER § 342(b)
                                                    OF THE BANKRUPTCY CODE

            In accordance with § 342(b) of the Bankruptcy Code,this notice to individuals with primarily consumer debts:(1)Describes
  briefly the services available from credit counseling services;(2)Describes briefly the purposes, benefits and costs of the four types of
  bankruptcy proceedings you may commence; and (3)Informs you about bankruptcy crimes and notifies you that the Attorney General
  may examine all information you supply in connection with a bankruptcy case.

          You are cautioned that bankruptcy law is complicated and not easily described. Thus, you may wish to seek the advice of an
 attorney to learn of your rights and responsibilities should you decide to file a petition. Court employees cannot give you legal advice.

          Notices from the bankruptcy court are sent to the mailing address you list on your bankruptcy petition. In order to ensure that
 you receive information about events concerning your case, Bankruptcy Rule 4002 requires that you notify the court of any changes in
 your address. If you are filing a joint case(a single bankruptcy case for two individuals married to each other), and each spouse lists
 the same mailing address on the bankruptcy petition, you and your spouse will generally receive a single copy ofeach notice mailed
 from the bankruptcy court in ajointly-addressed envelope, unless you file a statement with the court requesting that each spouse
 receive a separate copy of all notices.

 1.Services Available from Credit Counseling Agencies

          With limited exceptions,§ 109(h)of the Bankruptcy Code requires that all individual debtors who file for bankruptcy
 relief on or after October 17,2005, receive a briefing that outlines the available opportunities for credit counseling and
 provides assistance in performing a budget analysis. The briefing must be given within 180 days before the bankruptcy filing. The
briefing may be provided individually or in a group (including briefings conducted by telephone or on the Internet) and must be
provided by a nonprofit budget and credit counseling agency approved by the United States trustee or bankruptcy administrator. The
clerk ofthe bankruptcy court has a list that you may consult of the approved budget and credit counseling agencies. Each debtor in a
joint case must complete the briefing.

          In addition, after filing a bankruptcy case, an individual debtor generally must complete a financial management
 instructional course before he or she can receive a discharge. The clerk also has a list of approved financial management
 instructional courses. Each debtor in ajoint case must complete the course.

2.The Four Chapters of the Bankruptcy Code Available to Individual Consumer Debtors

          Chapter 7: Liquidation ($245 filing fee,$39 administrative fee, $15 trustee surcharge: Total Fee $299)
          1. Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing debts. Debtors
 whose debts are primarily consumer debts are subject to a "means test" designed to determine whether the case should be permitted to
proceed under chapter 7. If your income is greater than the median income for your state of residence and family size, in some cases,
creditors have the right to file a motion requesting that the court dismiss your case under § 707(b)of the Code. It is up to the court to
decide whether the case should be dismissed.
          2. Under chapter 7, you may claim certain of your property as exempt under governing law. A trustee may have the right to
take possession of and sell the remaining property that is not exempt and use the sale proceeds to pay your creditors.
          3. The purpose of filing a chapter 7 case is to obtain a discharge of your existing debts. If, however, you are found to have
committed certain kinds ofimproper conduct described in the Bankruptcy Code, the court may deny your discharge and, if it does, the
purpose for which you filed the bankruptcy petition will be defeated.
          4. Even if you receive a general discharge, some particular debts are not discharged under the law. Therefore, you may still
be responsible for most taxes and student loans; debts incurred to pay nondischargeable taxes; domestic support and property
settlement obligations; most fines, penalties, forfeitures, and criminal restitution obligations; certain debts which are not properly listed
in your bankruptcy papers; and debts for death or personal injury caused by operating a motor vehicle, vessel, or aircraft while
intoxicated from alcohol or drugs. Also, if a creditor can prove that a debt arose from fraud, breach of fiduciary duty, or theft, or from
a willful and malicious injury, the bankruptcy court may determine that the debt is not discharged.

            Chapter 13: Repayment of All or Part of the Debts of an Individual with Regular Income($235 filing fee,
            $39 administrative fee: Total fee $274)
            1. Chapter 13 is designed for individuals with regular income who would like to pay all or part oftheir debts in installments


Software Copyright(c) 1996-2009 Best Case Solutions - Evanston, IL -(800)492-8037                                         Best Case Bankruptcy

          Case 1-09-10778-MJK                            Doc 1        Filed 03/03/09 Entered 03/03/09 12:09:17         Desc Main
                                                                    Document      Page 36 of 41
              Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 38 of 42


 B 201(12/08)                                                                                                                             Page 2
 over a period of time. You are only eligible for chapter 13 if your debts do not exceed certain dollar amounts set forth in the
 Bankruptcy Code.
           2. Under chapter 13, you must file with the court a plan to repay your creditors all or part ofthe money that you owe them,
 using your future earnings. The period allowed by the court to repay your debts may be three years or five years, depending upon your
 income and other factors. The court must approve your plan before it can take effect.
           3. After completing the payments under your plan, your debts are generally discharged except for domestic support
 obligations; most student loans; certain taxes; most criminal fines and restitution obligations; certain debts which are not properly
 listed in your bankruptcy papers; certain debts for acts that caused death or personal injury; and certain long term secured obligations.


         Chapter 11: Reorganization ($1000 filing fee, $39 administrative fee: Total fee $1039)
         Chapter 11 is designed for the reorganization of a business but is also available to consumer debtors. Its provisions are quite
 complicated, and any decision by an individual to file a chapter 11 petition should be reviewed with an attorney.


           Chapter 12:Family Farmer or Fisherman ($200 filing fee, $39 administrative fee: Total fee $239)
          Chapter 12 is designed to permit family farmers and fishermen to repay their debts over a period of time from future earnings
 and is similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those whose income arises primarily from a
 family-owned farm or commercial fishing operation.

3.Bankruptcy Crimes and Availability of Bankruptcy Papers to Law Enforcement Officials

           A person who knowingly and fraudulently conceals assets or makes a false oath or statement under penalty of perjury, either
 orally or in writing, in connection with a bankruptcy case is subject to a fine, imprisonment, or both. All information supplied by a
 debtor in connection with a bankruptcy case is subject to examination by the Attorney General acting through the Office of the United
 States Trustee, the Office of the United States Attorney, and other components and employees of the Department of Justice.

WARNING: Section 521(a)(1) ofthe Bankruptcy Code requires that you promptly file detailed information regarding your creditors,
assets, liabilities, income, expenses and general financial condition. Your bankruptcy case may be dismissed ifthis information is not
filed with the court within the time deadlines set by the Bankruptcy Code,the Bankruptcy Rules, and the local rules ofthe court.
                                                             Certificate of Attorney
             I hereby certify that I delivered to the debtor this notice required by § 342(b) ofthe Bankruptcy Code.
 David F. Butterini                                                                 X /s/ David F.Butterini                  March 3,2009
 Printed Name of Attorney                                                             Signature of Attorney                  Date
Address:
2746 Delaware Ave.
Buffalo, NY 14217
716-877-4490
davidfbutterini©adelphia.net

                                                          Certificate of Debtor
             I(We),the debtor(s), affirm that I(we) have received and read this notice.
 Darcy M. Hoefert                                                                   X /s/ Darcy M. Hoefert                   March 3, 2009
 Printed Name(s) of Debtor(s)                                                         Signature of Debtor                    Date

 Case No.(if known)                                                                 X
                                                                                        Signature of Joint Debtor (if any)   Date




Software Copyright(c) 1996-2009 Best Case Solutions - Evanston, IL -(800)492-8037                                              Best Case Bankruptcy

          Case 1-09-10778-MJK                            Doc 1        Filed 03/03/09 Entered 03/03/09 12:09:17               Desc Main
                                                                    Document      Page 37 of 41
              Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 39 of 42




                                                                 United States Bankruptcy Court
                                                                        Western District of New York
   In re      Darcy M. Hoefert                                                                         Case No.
                                                                                          Debtor(s)    Chapter    7




                                                 VERIFICATION OF CREDITOR MATRIX


 The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date:       March 3, 2009                                                   /s/ Darcy M. Hoefert
                                                                             Darcy M. Hoefert
                                                                             Signature of Debtor




Software Copyright(c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -(800)492-8037                                    Best Case Bankruptcy

           Case 1-09-10778-MJK                            Doc 1        Filed 03/03/09 Entered 03/03/09 12:09:17       Desc Main
                                                                     Document      Page 38 of 41
 Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 40 of 42




                      Applied Bank
                      Attn: Bankruptcy Department
                      P.O. Box 17125
                      Wilmington, DE 19850-7125


                      Applied Bank
                      4700 Exchange Ct.
                      Boca Raton, FL 33431


                      Bank of America
                      Attn: Bankruptcy Department
                      P.O. Box 26012
                      Greensboro, NC 27470


                      CACH, LLC
                      370 17th St., Ste. 5000
                      Denver, CO 80202


                      Capital One
                      Attn: Bankruptcy Department
                      P.O. Box 5155
                      Norcross, GA 30091


                      Capital One Bank (USA), NA
                      1680 Capital One Dr.
                      Mc Lean, VA 22102


                      CHASE
                      attn: Bankruptcy Dept.
                      200 White Clay Center Dr.
                      Newark, DE 19711


                      CITI CARDS
                      attn: BANKRUPTCY DEPT.
                      P.O. BOX 34294
                      LOUISVILLE, KY 40232


                      CITIBANK
                      Attn: Bankruptcy Department
                      P.O. BOX 182149
                      Columbus, OH 43218


                      City Court of N. Tonawanda
                      216 Payne Ave.
                      Tonawanda, NY



Case 1-09-10778-MJK   Doc 1     Filed 03/03/09 Entered 03/03/09 12:09:17   Desc Main
                              Document      Page 39 of 41
 Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 41 of 42




                      COLUMBIA HOUSE
                      1400 NORTH FRUIT RIDGE AVE.
                      P.O. BOX 1157
                      TERRA HAUTE, IN 47811


                      Daniels & Norelli, P.C.
                      900 Merchants Concourse
                      Suite 400
                      Westbury, NY 11590


                      Dr. Rowland
                      292 Meadow Dr.
                      North Tonawanda, NY 14120


                      FINGERHUT
                      ATTN: COLLECTION CONTROL DIVISION
                      P.O. BOX 189
                      MONTICELLO, MI 55362


                      FIRST PREMIER BANK
                      601 SOUTH MINNESOTA AVE.
                      SIOUX FALLS, SD 57104


                      First Premier Bank
                      3820 N Louise Ave.
                      Sioux Falls, SD 57104


                      FOSTER & GARBUS, ESQS.
                      500 BI COUNTY BLVD.
                      P.O. BOX 9030
                      Farmingdale, NY 11735


                      GE Money Bank
                      Attn: Bankruptcy Dept.
                      P.O. Box 103104
                      Roswell, GA 30076


                      HSBC Bank
                      P.0 Box 5253
                      Carol Stream, IL 60197


                      HSBC Bank (Household Bank)
                      Attn: Bankruptcy Department
                      961 Corporate Center Dr.
                      Pomona, CA 91769



Case 1-09-10778-MJK   Doc 1     Filed 03/03/09 Entered 03/03/09 12:09:17   Desc Main
                              Document      Page 40 of 41
 Case 1:15-cv-00049-WMS-HKS Document 106-23 Filed 08/20/19 Page 42 of 42




                      JC PENNEY CO.
                      Attn: Bankruptcy Dept.
                      P.O. Box 981131
                      El Paso, TX 79998-1131


                      NCO Financial System Inc.
                      507 Prudential Road
                      Horsham, PA 19044


                      NORTH TONAWANDA CITY COURT
                      attn: Court Clerk
                      216 PAYNE AVE.
                      NORTH TONAWANDA, NY 14120


                      SEVENTH AVENUE
                      1112 7TH AVE.
                      MONROE, WI 53566


                      SWISS COLONY
                      1112 7TH AVE.
                      MONROE, WI 53566


                      Verizon New York Inc.
                      P.O. Box 165018
                      Columbus, OH 43216




Case 1-09-10778-MJK   Doc 1     Filed 03/03/09 Entered 03/03/09 12:09:17   Desc Main
                              Document      Page 41 of 41
